As filed with the Securities and Exchange Commission on January 29, 2016 Registration Number UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 41-2118656 (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Terrance K. Wallberg Chief Financial Officer ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) With copies to: Bryan T. Allen, Esq. Parr Brown Gee & Loveless 101 South 200 East, Suite 700 Salt Lake City, Utah84111 (801) 532-7840 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregateoffering Price Amount of registration fee (3) Common Stock, $0.001 par value per share $ $ $ Total $ $ (1) We are registering 2,500,000 shares of ULURU Inc. common stock issued to the selling stockholders pursuant to a License Purchase and Termination Agreement dated December 24, 2015.Pursuant to Rule 416 under the Securities Act of 1933 (the “Act”), this registration statement shall also include such indeterminate number of additional shares of common stock as may be issuable upon any stock split, stock dividend, or similar transaction.The 2,500,000 shares being registered in this registration statement represent approximately 11.6% of our public float, based on a public float of 21,553,910 as of January 29, 2016. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Act.The offering price per share and aggregate offering price are based on the average of the high and low sales price of the Registrant’s common stock on January 27, 2016, as reported on the OTCQB. (3) The amount of registration fee is calculated at the rate of $100.70 per $1,000,000. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. The information contained herein is subject to completion or amendment.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission becomes effective.This prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state where the offer, solicitation, or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2015 PROSPECTUS This prospectus relates to the offer and sale of up to 2,500,000 shares of ULURU Inc. common stock by the selling stockholders identified in this prospectus. Such shares of our common stock were issued to the selling stockholders pursuant to a License Purchase and Termination Agreement dated December 24, 2015. We will not receive any proceeds from the sale of these shares of common stock offered by the selling stockholders.All expenses of registration incurred in connection with this offering are being borne by us.None of the shares covered by this prospectus has been registered prior to the filing of the registration statement of which this prospectus is a part. Our common stock is presently quoted on the OTCQB™ marketplace, operated by the OTC Markets Group, under the symbol “ULUR”.On January 29, 2016, the last reported sale price of our common stock on the OTCQB™ marketplace was $0.18 per share. Investing in our shares involves a high degree of risk.See “Risk Factors” beginning on page 3 of this prospectus for more information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus or the prospectus to which it relates is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is January 29, 2016. TABLE OF CONTENTS PROSPECTUS Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 1 SUMMARY OF THE OFFERING 2 RISK FACTORS 3 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 9 SELLING STOCKHOLDER 10 MARKET PRICE OF COMMON STOCK 10 DIVIDEND POLICY 11 SUMMARY CONSOLIDATED FINANCIAL INFORMATION 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 DESCRIPTION OF BUSINESS 24 OUR MANAGEMENT 32 EXECUTIVE COMPENSATION 35 DIRECTOR COMPENSATION 40 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 DESCRIPTION OF SECURITIES 44 PLAN OF DISTRIBUTION 47 LEGAL MATTERS 49 EXPERTS 49 INTEREST OF NAMED EXPERTS 49 INDEMNIFICATION OF DIRECTORS AND OFFICERS 49 WHERE YOU CAN FIND ADDITIONAL INFORMATION 50 INDEX TO FINANCIAL STATEMENTS 51 You may only rely on the information contained in this prospectus or that we have referred you to.We have not authorized anyone to provide you with different information.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful.Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Table of Contents Cautionary Note Regarding Forward-Looking Statements This prospectus and the other documents we have filed with the U.S. Securities and Exchange Commission (the “SEC”) that are incorporated herein by reference contain forward-looking statements that involve substantial risks and uncertainties.All statements, other than statements of historical facts, regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans, objectives of management or other financial items are forward-looking statements.The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements, and you should not place undue reliance on our forward-looking statements.Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make.We have included important factors in the cautionary statements included in this prospectus, particularly as set forth and incorporated by reference in the “Risk Factors” section above, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make.Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures, collaborations or investments we may make. You should read this prospectus and the documents that we incorporate by reference in this prospectus completely and with the understanding that our actual future results may be materially different from what we expect.Except as required by applicable law, we undertake no obligation to publicly revise any forward-looking statements, whether as a result of new information, future events, or for any other reason. However, you should carefully review the risk factors set forth in other reports or documents we file from time to time with the SEC. PROSPECTUS SUMMARY This summary highlights certain information about our company and this offering appearing elsewhere in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus.For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements.References in this prospectus to “we,” “us,” “our,” “Company,” and “Uluru” refer to ULURU Inc., a Nevada corporation.You should read both this prospectus together with additional information described below under the heading "Where You Can Find More Information". Altrazeal®, Aphthasol®, Nanoflex®, OraDiscTM, the ULURU logo and other trademarks or service marks of ULURU Inc. appearing in this prospectus are the property of ULURU Inc.This prospectus contains additional trade names, trademarks and service marks of other companies, which belong to such companies. About Uluru We are a specialty pharmaceutical company committed to developing and commercializing a range of innovative wound care and mucoadhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals and health care payers. Our strategy is twofold: § Establish a market leadership position in wound management by developing and commercializing a customer focused portfolio of innovative wound care products based on our Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral mucoadhesive film technology (OraDiscTM) for systemic drug delivery and for delivery of actives to the oral cavity. Utilizing our technologies, three of our products have been approved for marketing in various global markets.In addition, numerous additional products are under development utilizing our patented Nanoflex® and OraDiscTM technologies. § Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach their treatment of wounds.Launched in September 2008, the product is indicated for both exuding acute wounds such as partial thickness burns, donor sites, non-healing surgical wounds, and trauma and for chronic wounds such as venous leg ulcers, diabetic foot ulcers, and pressure ulcers; § Aphthasol® is a drug approved by the FDA for the treatment of canker sores; and § OraDisc™ A was developed as an improved drug delivery system for the treatment of canker sores. Recently, we have developed a series of operational plans to enhance and streamline the business: § We have embarked on a plan to consolidate operations of disparate affiliates to remove inefficiency and align interests; § We completed the acquisition of the European, Middle East and Australian marketing and distribution rights for Altrazeal® from Altrazeal Trading GmbH and IPMD GmbH; § We have determined that creating a product roadmap with line extensions is necessary to respond to market interest in Altrazeal®; § We are working with our licensee to formulate new OraDisc™ applications; § We have implemented a plan to restructure our operations to improve efficiency and reduce cost, including production, distribution, and administration costs; § We are undertaking efforts to stimulate sales and enhance marketing; and § We have developed a new plan to streamline regulatory activity to expedite new market entry. Corporate Information Our principal executive offices are located at 4452 Beltway Drive, Addison, Texas75001, and our telephone number is (214) 905-5145.Our website is www.uluruinc.com.Information contained on, or that can be accessed through, our website is not incorporated by reference into this prospectus, and you should not consider information on our website to be part of this prospectus. - 1 - Table of Contents SUMMARY OF THE OFFERING Common stock covered by this prospectus 2,500,000 shares of common stock, par value $0.001. Common Stock outstanding before and after this offering 36,834,933 shares of common stock, par value $0.001. Use of proceeds We are not selling any shares of common stock in this offering and will not receive any proceeds from the resale of such common stock by the selling stockholders. Market for the common stock Our common stock is quoted and traded on the OTCQB under the symbol “ULUR”. Risk factors You should carefully read and consider the information set forth under “Risk Factors,” together with all of the other information set forth in this prospectus, before deciding to invest in the shares offered by this prospectus. The number of shares of common stock outstanding before and after this offering is based on 36,834,933 outstanding as of December 31, 2015 and excludes: § shares of our common stock subject to outstanding warrants as of December 31, 2015, having a weighted average exercise price of $0.77 per share; § shares of our common stock subject to outstanding stock options as of December 31, 2015, having a weighted average exercise price of $1.73 per share; § shares of our common stock reserved for future issuance pursuant to our existing 2006 Equity Incentive Plan as of December 31, 2015; and § shares of our common stock issuable upon the assumed conversion of all payments due under our promissory note from April 2015. For the purposes of this Table, we have assumed that all outstanding monthly installments of principal and interest will be paid in common stock based on a price of $0.10 per share (80% of the average of the three lowest volume weighted average prices of the shares of common stock during the preceding twenty trading days prior to December 31, 2015), subject to certain ownership limitations. - 2 - Table of Contents RISK FACTORS An investment in our securities involves a high degree of risk.Before making an investment decision you should carefully consider the risks described below and the risks and uncertainties described in this prospectus and the other information set forth or incorporated by reference in this prospectus.Additional risks and uncertainties that we are unaware of or that we believe are not material at this time could also materially adversely affect our business, financial condition or results of operations. In any case, the value of our common stock could decline, and you could lose all or part of your investment.You should also refer to our financial statements and the notes to those statements, which are incorporated by reference in this prospectus.See also the information contained under the heading “Cautionary Note Regarding Forward Looking Statements” immediately above. Risks Related to Our Operations We do not have significant operating revenue and we may never have sufficient revenue to be profitable. Our ability to achieve significant revenue or profitability depends upon our ability to successfully commercialize existing products, particularly Altrazeal®.Historically, none of our existing products have had significant sales and all of our products compete in a competitive marketplace.We may not generate significant revenues or profits from the sale of Altrazeal® or other products in the future. If we are unable to generate significant revenues over the long term, we will not be profitable and may need to discontinue our operations. We are dependent upon financings to fund our operations and may be unable to continue as a going concern. We do not generate sufficient cash flows from operations to meet the cash requirements of our operations and other commitments without raising funds through the sale of debt and equity securities.We do not expect to generate enough cash from operations to meet our requirements in the near term.Proceeds raised from funding activities are required for us to have capital to meet our obligations for the foreseeable future.In their report on our most recently audited financial statements, our auditors expressed substantial doubt as to our ability to continue as a going concern because we did not have sufficient cash to fund operations for at least the following year.A going concern qualification could impair our ability to finance operations through the sale of debt or equity securities.Our ability to continue as a going concern will depend, in large part, on our ability to obtain additional financing and generate positive cash flow from operations, neither of which is certain.If we are unable to achieve these goals, our business would be jeopardized and we may not be able to continue operations. A failure to obtain additional capital when and as needed could jeopardize our operations and the cost of capital may be high. Based on our liquidity as of September 30, 2015, we believe that our liquidity will not be sufficient to fund operations through the first quarter of 2016.Absent a significant increase in revenue, we will need to raise additional capital to fund our operations in the future. As we go to market to raise capital, we may be unable to obtain the necessary financing on terms acceptable to us, or at all.If we are unable to raise capital when needed, we would be unable to continue our operations.Even if we are able to raise capital, we may raise capital by selling equity securities, which will be dilutive to existing stockholders.If we incur additional indebtedness, costs of financing may be extremely high, and we will be subject to default risks associated with such indebtedness, which may harm our ability to continue our operations. Our financial condition limits our ability to borrow funds as may be required to fund our future operations. We rely on capital from loans and the sale of equity securities to fund our operations due to our limited revenue.Our ability to borrow funds is limited by our financial condition.If we do not experience a significant increase in revenue, and are unable to raise additional capital, we may be required to discontinue operations.Any capital we are able to raise will generally be on terms that are disadvantageous to the Company. Existing contractual restrictions held by IPMD GmbH may limit or delay our ability to obtain required financing. In a securities purchase agreement with IPMD GmbH (“IPMD”), we granted IPMD the right to appoint two directors to our board of directors and agreed that unanimous board approval would be required for any equity-based financings, absent a waiver by IPMD.In addition, IPMD has a right of first refusal, to be exercised within one month of written notice, to take over all, or part, of any equity-based financing.As a result of the unanimous approval requirement, the determination of a director not to approve any financing, or that director’s unavailability when approval is requested, would prevent or delay the financing.In addition, the existence of the right of first refusal may deter potential financing sources and may lead to delays in our ability to close necessary financings.To the extent of any failure to approve, or delay in approving, any financing that is required for us to execute our business plan or continue as a going concern, our business and financial position may be harmed.If such failures or delays continue over an extended period of time, we will eventually be unable to continue as a going concern. Sales of our products are dependent in part upon the efforts of commercial partners and other third parties over which we have no or little control. The right to market and sell our key products in many key markets has been licensed to third parties and to entities in which we have a minority equity stake.This presents certain risks, including the following: § our commercial partners and licensees may not place the same priority on sales of our products as we do, may fail to honor contractual commitments, may not have the expertise, financial strength, marketing ability or other characteristics necessary to effectively market our products, may dedicate only limited resources to, and/or may abandon, marketing of a product for reasons, including reasons such as a shift in corporate focus, unrelated to our products’ merits; § our commercial partners may be in the early stages of development and may not have sufficient liquidity to effectively obtain approvals for and market our products consistent with contractual commitments or our expectations; § we may have disputes with our commercial partners, which may inhibit development, lead to an abandonment of our arrangements, lead to a protracted dispute or have other negative consequences; § our commercial partners may fail to honor the terms of our agreements with them, with respect to payment, compliance with law or other terms, which may lead to liquidity issues, reputational harm with end customers and other issues; and § even if the commercialization and marketing of products is successful, our revenue share may be limited and may not exceed our associated development and operating costs. If any of these risks are realized, our revenues are unlikely to be sufficient to support our operations over the long terms, and we may have to discontinue operations. - 3 - Table of Contents We may not successfully commercialize our product candidates. Our product candidates are subject to the risks of failure inherent in the development of pharmaceuticals based on new technologies.Our failure to develop safe, commercially viable products would severely limit our ability to become profitable or to achieve significant revenues.We may be unable to successfully commercialize our product candidates because: § some or all of our product candidates may be found to be unsafe or ineffective or otherwise fail to meet applicable regulatory standards or receive necessary regulatory clearances; § our product candidates, if safe and effective, may be too difficult to develop into commercially viable products; § it may be difficult to manufacture or market our product candidates on a large scale; § given our limited market presence, we may be unable, directly or indirectly through licensees, to effectively market and distribute our products or establish a strong brand; § proprietary rights of third parties may preclude us from marketing our product candidates; and § third parties may market superior or equivalent products. If we are unable to establish effective sales, marketing and distribution capabilities, or to enter into agreements with third parties to do so, we will be unable to successfully commercialize Altrazeal® and OraDiscTM related products. If we are unable to establish the capabilities to sell, market, and distribute Altrazeal® and OraDiscTM related products by entering into agreements with others, or to maintain such capabilities in countries where we have already commenced commercial sales, we will be unable to successfully sell Altrazeal® and OraDiscTM.In that event, we will be unable to generate significant revenues. We may be unable to enter into and maintain any marketing or distribution agreements with third-parties on acceptable terms, if at all. Even if we enter into marketing and distribution agreements with third parties on acceptable terms, such agreements may contain terms that are disadvantageous to us, and licensees under such agreements may not expend sufficient resources to effectively market our products.In addition, parties to such agreements may fail to perform their obligations under such agreements, which may lead to costly and distracting disputes and periods of uncertainty. We may not be successful in commercializing Altrazeal® and OraDiscTM related products. We may be unable to successfully develop, market, or commercialize our products or our product candidates without establishing new relationships and maintaining current relationships. Our strategy for the development and commercialization of our potential pharmaceutical products requires us to enter into various arrangements with corporations, collaborators, licensees and others in order to develop, produce and market our products. Our business depends upon our ability to enter into agreements for the development, production and marketing of our products on reasonable terms, which we may be unable to do.Even if we enter into such agreements, we are subject to the risk that the counterparty to the agreement will not fulfill their obligations under such agreements. Our ability to successfully commercialize, and market our products and product candidates will be harmed if our existing relationships are terminated, we are unable to enter into new relationships or our partners fail to fulfill their obligations under the agreements. We are dependent upon contract manufacturers to safely and timely manufacture our products. We have limited experience in the manufacture of medical devices and pharmaceutical products in commercial quantities.As a result, we have established, and in the future intend to establish, arrangements with contract manufacturers to manufacture, package, label, and deliver our medical devices and pharmaceutical products.Our business will suffer if there are delays or difficulties in establishing relationships with manufacturers to manufacture, package, label, and deliver our products or if the prices charged by such manufacturers are higher than anticipated.Moreover, contract manufacturers that we may use must adhere to current Good Manufacturing Practices, as required by FDA and other regulatory agencies.If any such manufacturers fail to comply with FDA requirements and similar requirements of other nations, the manufacturers may be unable to manufacture our products.In addition, such manufacturers may fail to manufacture our products in accordance with specifications, or the manufacturing specifications may be fail to produce products that comply with functional, technical, cosmetic or other requirements.In addition, third party manufacturers may fail to meet delivery timelines, which may cause problems in our customer or distributor relationships and potentially lead to defaults or an obligation to pay damages.If we are unable to obtain or retain third party manufacturing on commercially acceptable terms, we may not be able to commercialize our products as planned.Our dependence upon third parties for the manufacture of our products may harm our ability to generate significant revenues or acceptable profit margins and our ability to develop and deliver such compliant products on a timely and competitive basis. We may incur substantial product liability expenses due to manufacturing or design defects, or the use or misuse of our products. Our business exposes us to potential liability risks that are inherent in the testing, manufacturing and marketing of medical devices and pharmaceutical products. We may face liability to our distributors and customers if our products are not manufactured as per specifications or if such specifications cause the products to spoil, become unsafe or fail to function as marketed. We may also face substantial liability for damages if our products produce adverse side effects or defects are identified with any of our products that harm patients and other users.Any such failures or defects may lead to a breakdown in our relationships with distributors and purchasers, leading to a substantial decline in or collapse of our market.In addition, if any judgments or liabilities are material in size, we may be unable to satisfy such liabilities. Any product liability could harm our operations, and a large judgment could force us to discontinue our operations. We may incur significant liabilities if we fail to comply with stringent environmental regulations. Our development processes involve the controlled use of hazardous materials.We are subject to a variety of federal, state and local governmental laws and regulations related to the use, manufacture, storage, handling, and disposal of such material and certain waste products.If we experience an accident with hazardous materials or otherwise mishandle them, we could be held liable for any damages.Any such liability could exceed our resources and force us to discontinue operations. Additional federal, state, foreign and local laws and regulations affecting our operations may be adopted in the future, including laws related to climate change.We may incur substantial costs to comply with these laws or regulations.Additionally, we may incur substantial fines or penalties if we violate any of these laws or regulations. - 4 - Table of Contents Our ability to successfully commercialize our drug or device candidates could substantially depend upon the availability of reimbursement for the costs of the resulting drugs or devices and related treatments. The successful commercialization of, and the interest of potential collaborative partners to invest in the commercialization of our drug or device candidates, may depend substantially upon the reimbursement prices paid being at acceptable levels by government authorities, private health insurers and other organizations, including health maintenance organizations, or HMOs.The amount of such reimbursement in the United States or elsewhere may be decreased in the future or may be unavailable for any drugs or devices that we are currently marketing or may develop in the future.Limited reimbursement for the cost of any drugs or devices that we develop will reduce the demand for, or may reduce the price of such drugs or devices, which would hamper our ability to obtain collaborative partners to commercialize our drugs or devices, or to obtain a sufficient financial return on our own manufacture and commercialization of any future drugs or devices. Intense competition may limit our ability to successfully develop and market commercial products. The pharmaceutical industry is intensely competitive and subject to rapid and significant technological change. Our competitors in the United States and elsewhere are numerous and include, among others, major multinational pharmaceutical, device, and chemical companies. In the area of wound management and burn care, which is the primary focus of our commercialization and development activities, a number of companies are developing or evaluating new technology approaches.Significantly larger companies compete in this marketplace including Smith & Nephew plc, Systagenix Wound Management Limited, ConvaTec Inc., 3M Company, Molnlycke Health Care, and numerous other companies.We expect that technological developments will occur at a rapid rate and that competition is likely to intensify as various alternative technologies achieve similar if not identical or superior advantages. Prescription steroids such as Kenalog in OraBase, developed by Bristol-Myers Squibb, may compete with our Aphthasol® product. OTC products including Orajel (Church & Dwight, Inc.) and Anbesol (Pfizer Consumer Healthcare) also compete in the aphthous ulcer market. These competitors have and employ greater financial and other resources, including larger research and development, marketing and manufacturing organizations.As a result, our competitors may successfully develop technologies and drugs that are more effective or less costly than any that we are developing or which would render our technology and future products obsolete and noncompetitive. In addition, most of our competitors have greater experience than we do in conducting preclinical and clinical trials and may obtain FDA and other regulatory approvals for product candidates more rapidly than we do.Companies that complete clinical trials obtain required regulatory agency approvals and commence commercial sale of their products before their competitors may achieve a significant competitive advantage.Products resulting from our development efforts or from our joint efforts with collaborative partners therefore may not be commercially competitive with our competitors’ existing products or products under development. The market may not accept any medical device or pharmaceutical products that we successfully develop. The drugs and devices that we are attempting to develop may compete with a number of well-established drugs and devices manufactured and marketed by major pharmaceutical companies.The degree of market acceptance of any drugs or devices developed by us will depend on a number of factors, including the establishment and demonstration of the clinical efficacy and safety of our product candidates, the potential advantage of our product candidates over existing therapies and the reimbursement policies of government and third-party payers, and the effectiveness of our marketing efforts and those of our partners.Physicians, patients or the medical community in general may not accept or use any drugs or devices that we may develop independently or with our collaborative partners and if they do not, our business could suffer. Our future financial results could be adversely impacted by asset impairments or other charges. Accounting Standards Codification (“ASC”) Topic 350-30, Intangibles Other than Goodwill requires that we test goodwill and other intangible assets determined to have indefinite lives for impairment on an annual, or on an interim basis if certain events occur or circumstances change that would reduce the fair value of a reporting unit below its carrying value or if the fair value of intangible assets with indefinite lives falls below their carrying value. In addition, under ASC Topic 350-30, long-lived assets with finite lives are tested for impairment whenever events or changes in circumstances indicate that its carrying value may not be recoverable. A significant decrease in the fair value of a long-lived asset, an adverse change in the extent or manner in which a long-lived asset is being used or in its physical condition or an expectation that a long-lived asset will be sold or disposed of significantly before the end of its previously estimated life are among several of the factors that could result in an impairment charge. We evaluate intangible assets determined to have indefinite lives for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. These events or circumstances could include a significant change in the business climate, legal factors, operating performance indicators, competition, sales or disposition of a significant portion of the business, or other factors such as a decline in our market value below our book value for an extended period of time. We evaluate the estimated lives of all intangible assets on an annual basis, to determine if events and circumstances continue to support an indefinite useful life or the remaining useful life, as applicable, or if a revision in the remaining period of amortization is required. The amount of any such annual or interim impairment charge could be significant, and could have a material adverse effect on reported financial results for the period in which the charge is taken. We may not timely receive financial results from our unconsolidated subsidiaries, and any financial results we receive may not conform with U.S. GAAP. We rely on our unconsolidated subsidiaries to provide reliable and timely financial statement information so that we may include such financial results in our financial reports.In preparation of our financial reports for the year ended December 31, 2014, our unconsolidated subsidiaries did not provide us with financial statements for the year ended December 31, 2014 on a timely basis.In October 2015, we received unaudited financial statements from OraDisc GmbH for the year ended December 31, 2014.Unaudited financial statements from OraDisc GmbH for the nine months ended September 30, 2015 have not been released to us. Our other unconsolidated subsidiary, Altrazeal AG, has not released to us the audited or unaudited financial statements for the nine months ended September 30, 2015 and for the year ended December 31, 2014.Any failure of our unconsolidated subsidiaries to provide timely or accurate financial reports to us may adversely affect the accuracy of our financial statements.If we subsequently receive timely, updated or audited financial statements for the unconsolidated subsidiaries, we may be forced to correct or revise our financial statements. Failure to achieve and maintain effective internal controls could have a material adverse effect on our business. Effective internal controls are necessary for us to provide reliable financial reports.If we cannot provide reliable financial reports, we may be subject to legal actions by stockholders, regulators or other parties. All internal control systems, no matter how well designed, have inherent limitations. These inherent limitations include the realities that judgments in decision-making can be faulty, and breakdowns can occur because of simple error or mistake. Therefore, even those systems determined to be effective can only provide reasonable assurance with respect to financial preparation and presentation. - 5 - Table of Contents While we continue to evaluate and improve our internal controls, we cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future.Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. Failure to achieve and maintain an effective internal control environment could also cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price and lead to disruptions, litigation and liabilities. Our business is subject to complex corporate governance, public disclosure, and accounting requirements and regulations that could adversely affect our business and financial results and condition. We are subject to changing rules and regulations of various federal and state governmental authorities. These entities, including the Public Company Accounting Oversight Board and the Securities and Exchange Commission, or SEC, have issued a significant number of complex requirements and regulations over the course of the last several years and continue to develop additional requirements and regulations in response to laws enacted by Congress, including the Sarbanes-Oxley Act of 2002 and, most recently, the Dodd-Frank Wall Street Reform and Protection Act, or the Dodd-Frank Act.Our efforts to comply with these requirements and regulations have resulted in, and are likely to continue to result in, an increase in expenses and a diversion of management’s time from other business activities.We also may incur liability if we fail to comply with such laws. Our business could suffer if we lose the services of, or fail to attract, key personnel. We are highly dependent upon the efforts of our senior management and scientific team, all of which are employed on an at-will basis.In November 2015, Kerry P. Gray, our then President and Chief Executive Officer resigned.This resignation may have an adverse effect on our Company.Also, in November 2015, the Company’s Board of Directors appointed Helmut Kerschbaumer to serve as Interim President and Chief Executive Officer until such time as a successor is appointed.The loss of his service or one or more other members of our senior management or scientific team could delay or prevent the achievement of our development or product commercialization objectives. We do not maintain any "key-man" insurance policies on any of our senior management and we do not intend to obtain such insurance.In addition, due to the specialized scientific nature of our business, we are highly dependent upon our ability to attract and retain qualified scientific and technical personnel.There is intense competition among major pharmaceutical and chemical companies, specialized biotechnology firms and universities and other research institutions for qualified personnel in the areas of our activities and we may be unsuccessful in attracting and retaining these personnel. Our Interim President and Chief Executive Officer is affiliated with the Selling Shareholder. In November 2015, our Board of Directors appointed Helmut Kerschbaumer to serve as Interim President and Chief Executive Officer until such time as a successor is appointed.Mr. Kerschbaumer also serves as a Director for the Company and is a director of Altrazeal AG, an international pharmaceutical licensing and distribution company involved in the distribution of Altrazeal®.Mr. Kerschbaumer serves as a director of Altrazeal Trading GmbH and managing director of Melmed Holding AG, both companies previously having distribution rights for Altrazeal®.Mr. Kerschbaumer also serves as a managing director of IPMD GmbH.Mr. Kerschbaumer does not provide full-time service to the Company and as a result, may not be effective as he would be if he were working only for the Company.Also, his relationship with key shareholders and being a distributor of the Company creates a conflict of interest, which may affect his decision making in a manner that harms the Company. Significant disruptions of information technology systems or breaches of information security could adversely affect our business. We rely to a large extent upon sophisticated information technology systems to operate our business. In the ordinary course of our business, we collect, store and transmit confidential information, including intellectual property, proprietary business information and personally identifiable information, and it is critical that we do so in a secure manner to maintain the confidentiality and integrity of such confidential information. We have also outsourced elements of our information technology infrastructure, and as a result we are managing independent vendor relationships with third parties who may or could have access to our confidential information. The size and complexity of our information technology systems, and those of third-party vendors with whom we contract, make such systems potentially vulnerable both to service interruptions and to security breaches from inadvertent or intentional actions. We may be susceptible to third-party attacks on our information security systems, which attacks are of ever increasing levels of sophistication and are made by groups and individuals with a wide range of motives and expertise. Service interruptions or security breaches could result in significant financial, legal, business or reputational harm. Our current strategy focuses on certain international markets, particularly those in Europe and Latin America, which are experiencing a recession or slow financial growth. In recent years, our strategy has been to focus on international markets where we believe our products may be better received.This includes markets in Europe, Latin America, and other parts of the world that remain in, or have slid back into, recession and are harmed by the continuing European sovereign debt crisis.Continuing worldwide economic instability, including challenges faced by the Eurozone and certain of the countries in Europe and Latin America, may lead to slower than expected revenue growth and collection issues as potential customers, or payors, continue to be harmed by slow economic growth. Fluctuation in foreign currency exchange rates may adversely affect our financial statements and our ability to realize projected sales. Although our financial statements are denominated in U.S. dollars, a significant portion of our revenues are realized in Euros.Our revenues are affected by movement of the U.S. dollar against the Euro.Fluctuations in exchange rates between the U.S. dollar and the Euro may also affect the reported value of our unconsolidated subsidiaries, as well as our cash flows.Currently, we do not employ forward contracts or other financial instruments to mitigate foreign currency risk. - 6 - Table of Contents Risks Related to Development, Clinical Testing and Regulatory Approval We may be unable to obtain government approvals required to market our products and, even if we do, that approval may subsequently be withdrawn or limited. Government regulation affects the manufacturing and marketing of pharmaceutical and medical device products. Government regulations may delay marketing of our potential drugs or potential medical devices for a considerable or indefinite period of time, impose costly procedural requirements upon our activities and furnish a competitive advantage to larger companies or companies more experienced in regulatory affairs. Delays in obtaining governmental regulatory approval could prohibit us from marketing our products in affected markets. Our drug or device candidates may not receive FDA or other regulatory approvals on a timely basis or at all.Even if our drug or device candidates receive marketing approval in the U.S. and other markets, our sales may be harmed by the absence of, or limits on, reimbursement by insurance companies, government health organizations and others in those markets. Moreover, if regulatory approval of a drug or device candidate is granted, such approval may impose limitations on the indicated use for which such drug or device may be marketed. Even if we obtain initial regulatory approvals for our drug or device candidates, our drugs or devices and our manufacturing facilities would be subject to continual review and periodic inspection, and later discovery of previously unknown problems with a drug, or device, manufacturer or facility may result in restrictions on the marketing or manufacture of such drug or device, including withdrawal of the drug or device from the market. The FDA and other regulatory authorities stringently apply regulatory standards, and failure to comply with regulatory standards can, among other things, result in fines, denial or withdrawal of regulatory approvals, product recalls or seizures, operating restrictions and criminal prosecution. The uncertainty associated with preclinical and clinical testing may affect our ability to successfully commercialize new products. Before we can obtain regulatory approvals for the commercial sale of our potential products, the product candidates may be subject to extensive preclinical and clinical trials to demonstrate their safety and efficacy in humans. In this regard, for example, adverse side effects can occur during the clinical testing of a new drug on humans which may delay ultimate FDA or other agency approval or even lead us to terminate our efforts to develop the product for commercial use. Companies in the pharmaceutical industry have suffered significant setbacks in advanced clinical trials, even after demonstrating promising results in earlier trials. The failure to adequately demonstrate the safety and efficacy of a product candidate under development could delay or prevent regulatory approval of the product candidate. A delay or failure to receive regulatory approval for any of our product candidates could prevent us from successfully commercializing such candidates, and we could incur substantial additional expenses in our attempts to further develop such candidates and obtain future regulatory approval. Trends toward managed health care and downward price pressure on medical products and services may limit our ability to profitably sell any drugs or devices that we develop. Lower prices for health care products may result from: § Third-party payers’ increasing challenges to the prices charged for medical products and services; § The trend toward managed health care in the Unites States and the concurrent growth of HMOs and similar organizations that can control or significantly influence the purchase of healthcare services and products; § The existence of government-managed health care or insurance programs in Europe and other nations, in which government agencies or committees have broad powers to approve or disapprove reimbursement and leverage to influence pricing; and § The Affordable Care Act (a/k/a Obama care) and other proposals to reform healthcare or reduce government insurance programs. The cost containment measures that healthcare providers are instituting, including practice protocols and guidelines and clinical pathways, and the effect of any healthcare reform, could limit our ability to profitably sell any drugs or devices that we may successfully develop.Moreover, any future legislation or regulation, if any, relating to the healthcare industry or third-party coverage and reimbursement, may cause our business to suffer. - 7 - Table of Contents Risks from the improper conduct of employees, agents or contractors or collaborators could adversely affect our business or reputation. We cannot ensure that our compliance controls, policies, and procedures will in every instance protect us from acts committed by our employees, agents, contractors, or collaborators that would violate the laws or regulations of the jurisdictions in which we operate, including without limitation, healthcare, employment, foreign corrupt practices, environmental, competition, and privacy laws. Such improper actions could subject us to civil or criminal investigations, monetary and injunctive penalties and could adversely impact our ability to conduct business, results of operations, and reputation. Risks Related to Our Intellectual Property We may not be successful in protecting our intellectual property and proprietary rights. Our success depends, in part, on our ability to obtain U.S. and foreign patent protection for our drug and device candidates and processes, preserve our trade secrets and operate our business without infringing the proprietary rights of third parties.Legal standards relating to the validity of patents covering pharmaceutical inventions and the scope of claims made under such patents are still developing.We cannot assure you that any existing or future patents issued to, or licensed by, us will not subsequently be challenged, infringed upon, invalidated or circumvented by others.As a result, although we, together with our subsidiaries, are the owner of U.S. patents and U.S. patent applications now pending, and international patents and international patent applications, we cannot assure you that any additional patents will issue from any of the patent applications owned by us.Furthermore, any rights that we may have under issued patents may not provide us with significant protection against competitive products or otherwise be commercially valuable. In addition, patents may have been granted to third parties or may be granted covering products or processes that are necessary or useful to the development of our product candidates.If our product candidates or processes are found to infringe upon the patents or otherwise impermissibly utilize the intellectual property of others, our development, manufacture and sale of such product candidates could be severely restricted or prohibited. In such event, we may be required to obtain licenses from third parties to utilize the patents or proprietary rights of others.We cannot assure you that we will be able to obtain such licenses on acceptable terms, if at all.If we become involved in litigation regarding our intellectual property rights or the intellectual property rights of others, the potential cost of such litigation, regardless of the strength of our legal position, and the potential damages that we could be required to pay could be substantial and harm our ability to continue as a going concern. Risks Related to Our Common Stock Our stockholders may experience substantial dilution in the value of their investment if we issue additional shares of our capital stock. Our charter allows us to issue up to 200,000,000 shares of our common stock and to issue and designate the rights of, without stockholder approval, up to 20,000 shares of preferred stock. In the event we issue additional shares of our capital stock, dilution to our stockholders could result. In addition, if we issue and designate a new class of preferred stock, these securities may provide for rights, preferences or privileges senior to those of holders of our common stock. Substantial sales of our common stock could lower our stock price. Trading in our common stock is limited, and daily trading volumes are low.As a result, the market price for our common stock could drop as a result of sales of a large number of our presently outstanding shares of common stock or shares that we may issue or be obligated to issue in the future. - 8 - Table of Contents Future sales of our common stock by us may depress the market price of our common stock and cause stockholders to experience dilution. The market price of our common stock could decline as a result of sales of substantial amounts of our common stock directly in the public market or in private placements under circumstances in which such shares can be resold into the market.We may issue additional shares of common stock through one or more equity transactions in the future to satisfy our capital and operating needs; however, such transactions will be subject to market conditions and will likely include sales at a discount from our market prices.Sales of equity securities by a company at a discount from market price are often associated with a decrease in the market price of the common stock and will dilute the percentage interest owned by existing stockholders. An investment in our common stock may be less attractive because it is not listed on a national stock exchange. On April 2, 2012, we began quotation and trading on the OTCQB™ marketplace, operated by the OTC Markets Group.The OTCQB is a market tier for over-the-counter-traded companies that are registered and reporting with the SEC.The OTCQB is viewed by most investors as a less desirable, and less liquid, marketplace than a national stock exchange.As a result, an investor may find it more difficult to purchase, dispose of or obtain accurate quotations as to the value of our common stock. Our common stock is a “low-priced stock” and subject to regulations that limits or restricts the potential market for our stock. Shares of our common stock are “low-priced” or “penny stock,” resulting in increased risks to our investors and certain requirements being imposed on some brokers who execute transactions in our common stock.In general, a low-priced stock is an equity security that: § Is priced under five dollars; § Is not traded on a national stock exchange, such as NASDAQ or the NYSE; § Is issued by a company that has less than $5 million in net tangible assets (if it has been in business less than three years) or has less than $2 million in net tangible assets (if it has been in business for at least three years); and § Is issued by a company that has average revenues of less than $6 million for the past three years. We believe that our common stock is presently a “penny stock.” At any time the common stock qualifies as a penny stock, the following requirements, among others, will generally apply: § Certain broker-dealers who recommend penny stock to persons other than established customers and accredited investors must make a special written suitability determination for the purchaser and receive the purchaser’s written agreement to a transaction prior to sale. § Prior to executing any transaction involving a penny stock, certain broker-dealers must deliver to certain purchasers a disclosure schedule explaining the risks involved in owning penny stock, the broker-dealer’s duties to the customer, a toll-free telephone number for inquiries about the broker-dealer’s disciplinary history and the customer’s rights and remedies in case of fraud or abuse in the sale. § In connection with the execution of any transaction involving a penny stock, certain broker-dealers must deliver to certain purchasers the following: ·bid and offer price quotes and volume information; ·the broker-dealer’s compensation for the trade; ·the compensation received by certain salespersons for the trade; ·monthly accounts statements; and ·a written statement of the customer’s financial situation and investment goals. We do not expect to pay dividends in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future. Any payment of cash dividends will depend on our financial condition, results of operations, capital requirements and other factors and will be at the discretion of our board of directors.Accordingly, you will have to rely on appreciation in the price of our common stock, if any, to earn a return on your investment in our common stock. Furthermore, we may in the future become subject to contractual restrictions on, or prohibitions against, the payment of dividends. Provisions of our charter documents could discourage an acquisition of our Company that would benefit our stockholders and may have the effect of entrenching, and making it difficult to remove, management. Provisions of our Articles of Incorporation and Bylaws may make it more difficult for a third party to acquire control of our Company, even if a change in control would benefit our stockholders.In particular, shares of our preferred stock may be issued in the future without further stockholder approval and upon such terms and conditions, and having such rights, privileges and preferences, as our Board of Directors may determine, including for example, rights to convert into our common stock.The rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of the holders of any of our preferred stock that may be issued in the future.The issuance of our preferred stock, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire control of us.This could limit the price that certain investors might be willing to pay in the future for shares of our common stock and the likelihood of an acquisition. USE OF PROCEEDS We are not selling any shares of common stock in this offering and will not receive any proceeds from the resale of such common stock by the selling stockholders. DETERMINATION OF OFFERING PRICE The offering price of the common shares offered by this prospectus is being determined by the selling stockholders on a transaction-by-transaction basis based upon factors that the selling stockholder considers appropriate.The offering prices determined by the selling stockholders may, or may not, relate to a current market price but should not, in any case, be considered an indication of the actual value of the common shares.We do not have any influence over the price at which any selling stockholder offers or sells the common shares offered by this prospectus. - 9 - Table of Contents SELLING STOCKHOLDERS All of the offered shares are to be sold by existing holders of securities. The shares of common stock to be offered and sold by the selling stockholders hereunder were acquired by such selling stockholders pursuant to a License Purchase and Termination Agreement dated December 24, 2015 (the “Altrazeal Termination Agreement”).Our Interim President and Chief Executive Officer, Mr. Kerschbaumer, is affiliated with the selling stockholders in that he is a director and indirect equity owner of IPMD GmbH and a director of Altrazeal Trading GmbH. Under the Altrazeal Termination Agreement, we have agree to file within twenty (20) days of closing a registration statement registering the resale of 2,500,000 shares of common stock issued under the Altrazeal Termination Agreement and to use all commercially reasonable efforts to cause such registration statement to become effective.We are required to keep the registration statement effective at all times with respect to such 2,500,000 shares, other than permitted suspension periods, until the earliest of (i) June 24, 2016, (ii) the date when the respective selling stockholder may sell all of the registered shares under Rule 144 under the Securities Act without volume limitations, or (iii) the date the selling stockholders no longer owns any of the registered shares. The table below sets forth, as of January 29, 2016: § the name of each selling stockholder; § certain beneficial ownership information with respect to the selling stockholder; § the number of shares that may be sold from time to time by the selling stockholder pursuant to this prospectus; and § the amount (and, if 1% or more, the percentage) of common shares to be owned by the selling stockholder if all offered shares are sold. Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities.We believe that voting and investment power with respect to shares shown as beneficially owned by each selling stockholder resides with the individuals identified in the footnotes to the table below.There can be no assurance that any of the shares offered hereby will be sold. Beneficial Ownership Before Offering Beneficial Ownership upon Completion of the Offering Beneficial Owner Number of Shares Percent(1) Number of Shares Being Offered Number of Shares Percent(1) IPMD Affiliate Group(4)(5) % % The percentages set forth above have been computed assuming the number of shares of common stock outstanding is 36,834,933, which is the number of common shares actually outstanding on January 29, 2016, and assuming that the respective selling stockholder (but no other person) has exercised all options, warrants, or convertible securities held by such selling stockholder and exercisable within 60 days of December 31, 2015. IPMD GmbH has represented that voting and investment decisions are made by majority vote of a board or committee consisting of three persons.Altrazeal Trading GmbH has represented that voting and investment decisions are made by each of Helmut Kerschbaumer and Martin Egger, either of whom has voting and investment authority with respect to such shares. Includes up to 520,438 shares of common stock issuable upon the exercise of warrants to purchase common stock held directly by IPMD GmbH (209,525 shares) and indirectly by Altrazeal Trading GmbH (310,913 shares). The IPMD Affiliate Group includes selling stockholders IPMD GmbH and Altrazeal Trading GmbH.Of the shares being offered, 1,800,000 are held of record by IPMD and 700,000 shares are held of record by Altrazeal Trading. IPMD is party to an Equalization Agreement, dated January 31, 2014, with Michael I. Sacks (“M Sacks”) and The Punch Trust.Pursuant to the Equalization Agreement, IPMD is required to transfer a certain number of shares of Company common stock to M Sacks and The Punch Trust that IPMD related entities receive from certain strategic transactions involving such entities and the Company.Currently, the parties to the Equalization Agreement are evaluating their obligations thereunder, and any effect on beneficial ownership has not been reflected in the Table. Each selling stockholder has certified to us that it is not a broker-dealer or an affiliate of a broker dealer. As described in greater detail in “TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONSCertain Relationships and Related Transactions”, members of the IPMD Affiliate Group were party to the Altrazeal Termination Agreement pursuant to which the Company issued an aggregate of 6,536,847 shares to purchase common stock and warrants to purchase 653,686 shares of common stock.In addition, substantially all of the Company’s revenues during 2015 and 2014 arise from distribution agreements with members of the IPMD Affiliate Group. In November 2015, the Company’s Board of Directors appointed Helmut Kerschbaumer to serve as Interim President and Chief Executive Officer until such time as a successor is appointed.Mr. Kerschbaumer also serves as a Director for the Company and is a director of Altrazeal AG, an international pharmaceutical licensing and distribution company involved in the distribution of Altrazeal®.Mr. Kerschbaumer serves as a director of Altrazeal Trading GmbH and managing director of Melmed Holding AG, both companies previously having distribution rights for Altrazeal®.Mr. Kerschbaumer also serves as a managing director of IPMD GmbH. MARKET PRICE OF COMMON STOCK Market for Common Stock Our common stock began quotation and trading on the OTCQB™ marketplace, operated by the OTC Markets Group, under the symbol “ULUR” on April 2, 2012. From July 26, 2007 to April 1, 2012 our common stock was traded on the exchange currently known as the NYSE MKT LLC exchange under the symbol “ULU”.From March 31, 2006 to July 25, 2007 our common stock was quoted on the OTC Bulletin Board under the symbol “ULUR.OB”. The following table sets forth, on a quarterly basis, the high and low per share closing prices of our common stock as reported on the OTCQB™ marketplace in each calendar quarter from January 1, 2014 through December 31, 2015. Year Ended December 31, 2015 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2014 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ - 10 - Table of Contents Holders of Common Stock As of January 29, 2016, there were approximately 63 stockholders of record holding our common stock based upon the records of our transfer agent which do not include beneficial owners of common stock whose shares are held in the names of various securities brokers, dealers, and registered clearing agencies.We believe the number of actual stockholders of our common stock exceeds the number of registered stockholders and estimate such number at approximately 4,000 stockholders.As of January 29, 2016, there were 200,000,000 shares of common stock authorized and 36,834,933 shares of common stock issued and outstanding. The last sales price of our common stock on January 29, 2016 was $0.18 per share as quoted and traded on the OTCQB™ marketplace. Holders of Preferred Stock As of December 31, 2015, there were zero shares of our Series A Preferred Stock issued and outstanding. Warrants and Stock Options As of December 31, 2015, there are warrants outstanding to purchase 1,774,193 shares of our common stock and stock options outstanding to purchase 1,664,573 shares of our common stock. Equity Compensation Plan Information 2006 Equity Incentive Plan In March 2006, our Board adopted and our stockholders approved our Equity Incentive Plan, which initially provided for the issuance of up to 133,333 shares of our common stock pursuant to stock option and other equity awards.At the annual meetings of the stockholders held on May 8, 2007, December 17, 2009, June 15, 2010, June 14, 2012, June 13, 2013, and on June 5, 2014, our stockholders approved amendments to the Equity Incentive Plan to increase the total number of shares of common stock issuable under the Equity Incentive Plan pursuant to stock options and other equity awards by 266,667 shares, 200,000 shares, 200,000 shares, 400,000 shares, 600,000 shares, and 1,000,000 shares, respectively, to a total of 2,800,000 shares. In December 2006, we began issuing stock options to employees, consultants, and directors.The stock options issued generally vest over a period of one to four years and have a maximum contractual term of ten years.In January 2007, we began issuing restricted stock awards to our employees.Restricted stock awards generally vest over a period of six months to five years after the date of grant.Prior to vesting, restricted stock awards do not have dividend equivalent rights, do not have voting rights and the shares underlying the restricted stock awards are not considered issued and outstanding.Shares of common stock are issued on the date the restricted stock awards vest. As of December 31, 2015, we had granted options to purchase 2,061,167 shares of common stock since the inception of the Equity Incentive Plan, of which 1,664,573 were outstanding at a weighted average exercise price of $1.73 per share, and we had granted awards for 68,616 shares of restricted stock since the inception of the Equity Incentive Plan, of which none were outstanding.As of December 31, 2015, there were 1,065,981 shares that remained available for future grants under our Equity Incentive Plan. The following table sets forth the outstanding stock options or rights that have been authorized under equity compensation plans as of December 31, 2015. PlanCategory Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensation plans(excluding securitiesreflectedin column(a)) (a) (b) (c) Equity compensation plans approved by security holders 2006 Equity Incentive Plan $ Equity compensation plans not approved by security holders -0- n/a -0- Total $ DIVIDEND POLICY We have never declared or paid any cash dividends on its common stock and we do not anticipate paying any cash dividends in the foreseeable future on its common stock.The payment of dividends on common stock, if any, in the future is within the discretion of our Board of Directors and will depend on its earnings, capital requirements and financial condition and other relevant facts.We currently intend to retain all future earnings, if any, to finance the development and growth of its business. - 11 - Table of Contents SUMMARY CONSOLIDATED FINANCIAL INFORMATION The summary consolidated statements of operations data presented below for the fiscal years ended December 31, 2014 and 2013 are derived from audited consolidated financial statements that are incorporated by reference into this prospectus from our Annual Report on Form 10-K for the fiscal year ended December 31, 2014.The summary condensed consolidated statements of operations data for the nine months ended September 30, 2015 and 2014 and the condensed consolidated balance sheet data as of September 30, 2015 are derived from unaudited condensed consolidated financial statements that are incorporated by reference into this prospectus from our Quarterly Report on Form 10-Q for the quarter ended September 30, 2015.The unaudited condensed consolidated financial statements were prepared on a basis consistent with our audited financial statements and include all adjustments, consisting of normal and recurring adjustments that we consider necessary for a fair presentation of the financial position and results of operations as of and for such periods.Operating results for the nine months ended September 30, 2015 are not necessarily indicative of the results that may be expected for future periods.You should read the following summary consolidated financial data with “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, “Selected Consolidated Financial Data”, our consolidated financial statements, the notes to our consolidated financial statements, and our condensed consolidated financial statements, which are incorporated by reference into this prospectus CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Nine Months Ended September 30, Year Ended December 31, Total Revenues $ Total Costs and Expenses Operating Loss ) Interest and miscellaneous income Interest (expense) income ) Equity in earnings (loss) of unconsolidated subsidiary Foreign currency transaction (loss) Loss on early extinguishment of convertible note ) ) Proceeds from litigation settlement Gain on sale of equipment Net Loss $ ) $ ) $ ) $ ) Less preferred stock dividends ) Net Loss Allocable to Common Stockholders $ ) $ ) $ ) $ ) Basic and Diluted Net Loss per common share $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING CONSOLIDATED BALANCE SHEET DATA: Nine Months Ended September 30, Year Ended December 31, Cash and cash equivalents $ Current assets Property and equipment, net Other assets Total assets Current liabilities Long term liabilities Total liabilities Total stockholders’ equity - 12 - Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements and related notes for the fiscal years ended December 31, 2014 and 2013 and the condensed consolidated financial statements and related notes for the nine months ended September 30, 2015 and 2014, included in this prospectus. Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are a specialty pharmaceutical company committed to developing and commercializing a range of innovative wound care and mucoadhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Our strategy is twofold: § Establish a market leadership position in wound management by developing and commercializing a customer focused portfolio of innovative wound care products based on our Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral mucoadhesive film technology (OraDiscTM) for systemic drug delivery and for delivery of actives to the oral cavity. Utilizing our technologies, three of our products have been approved for marketing in various global markets.In addition, numerous additional products are under development utilizing our patented Nanoflex® and OraDiscTM technologies. § Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach their treatment of wounds.Launched in September 2008, the product is indicated for both exuding acute wounds such as partial thickness burns, donor sites, non-healing surgical wounds, and trauma and for chronic wounds such as venous leg ulcers, diabetic foot ulcers, and pressure ulcers; § Aphthasol® is a drug approved by the FDA for the treatment of canker sores; and § OraDisc™ A was developed as an improved drug delivery system for the treatment of canker sores. Recently, we have developed a series of operational plans to enhance and streamline the business: § We have embarked on a plan to consolidate operations of disparate affiliates to remove inefficiency and align interests; § We completed the acquisition of the European, Middle East and Australian marketing and distribution rights for Altrazeal® from Altrazeal Trading GmbH and IPMD GmbH; § We have determined that creating a product roadmap with line extensions is necessary to respond to market interest in Altrazeal®; § We are working with our licensee to formulate new OraDisc™ applications; § We have implemented a plan to restructure our operations to improve efficiency and reduce cost, including production, distribution, and administration costs; § We are undertaking efforts to stimulate sales and enhance marketing; and § We have developed a new plan to streamline regulatory activity to expedite new market entry. - 13 - Table of Contents Results of Operations Fluctuations in Operating Results Our results of operations have fluctuated significantly from period to period in the past and are likely to continue to do so in the future.We anticipate that our quarterly and annual results of operations will be impacted for the foreseeable future by several factors, including the timing and amount of payments received pursuant to our current and future collaborations, and the progress and timing of expenditures related to our development and commercialization efforts.Due to these fluctuations, we believe that the period-to-period comparisons of our operating results may not be a good indication of our future performance. Comparison of the nine months ended September 30, 2015 and 2014 Total Revenues Revenues were approximately $578,000 for the nine months ended September 30, 2015, as compared to revenues of approximately $634,000 for the nine months ended September 30, 2014, and were composed of, in approximate amounts, licensing fees of $46,000 from Altrazeal® and OraDisc™ licensing agreements and product sales of $532,000 for Altrazeal®. The decrease of $56,000 in revenues is primarily attributable to, in approximate numbers, a decrease of $17,000 in Altrazeal® product sales to our international distributors and a decrease of $41,000 in royalties from our international distributors.These revenues decreases were partially offset by an increase of $2,000 in license fees related to Altrazeal®.The decrease in product sales is due to the timing of orders from our international distributors which are unpredictable and may lead to significant fluctuations on a quarterly basis. Costs and Expenses Cost of Goods Sold Cost of goods sold totaled approximately $187,000 for the nine months ended September 30, 2015 and was composed of, in approximate numbers, $186,000 from the sale of our Altrazeal® products and $1,000 from the write-off of obsolete raw materials. Cost of goods sold totaled approximately $378,000 for the nine months ended September 30, 2014 and was composed of, in approximate numbers, $367,000 from the sale of our Altrazeal® products and $11,000 from the write-off of obsolete inventory. Research and Development Research and development expenses totaled approximately $596,000 for the nine months ended September 30, 2015, including $56,000 in share-based compensation, compared to approximately $545,000 for the nine months ended September 30, 2014, which included $17,000 in share-based compensation.The increase of approximately $51,000 in research and development expenses was primarily due to, in approximate numbers, an increase of $54,000 in scientific compensation primarily related to share-based compensation, an increase of $5,000 direct research costs primarily related to Altrazeal®, and an increase of $7,000 in operating costs.These expense increases were partially offset by a decrease of $15,000 in regulatory consulting costs. The direct research and development expenses for the nine months ended September 30, 2015 and 2014 were, in approximate numbers, as follows: Nine months Ended September 30, Technology Wound care & nanoparticle $ $ OraDisc™ Aphthasol® & other technologies Total $ $ - 14 - Table of Contents Selling, General and Administrative Selling, general and administrative expenses totaled approximately $1,443,000 for the nine months ended September 30, 2015, including $160,000 in share-based compensation, compared to approximately $1,270,000 for the nine months ended September 30, 2014, which included $54,000 in share-based compensation.The increase of approximately $173,000 in selling, general and administrative expenses was primarily due to, in approximate numbers, an increase of $260,000 in marketing costs, an increase of $98,000 in directors fees related to share-based compensation, an increase of $26,000 related to costs for investor meetings, an increase of $17,000 in administrative compensation cost primarily related to share-based compensation, an increase of $16,000 in costs associated with financing activities, an increase of $10,000 in insurance costs, an increase of $8,000 in accounting fees related to our annual audit, and an increase of $6,000 in costs related to XBRL reporting.These expense increases were partially offset by, in approximate numbers, a decrease of $168,000 in legal costs due to settlement of a licensing agreement dispute, a decrease of $65,000 in investor relations consulting as the prior year included the recognition of a share-based compensation award, a decrease of $25,000 in commission costs relating to product licensing, a decrease of $6,000 in occupancy costs, and a decrease of $4,000 in legal fees related to our patents. Amortization of Intangible Assets Amortization of intangible assets expense totaled approximately $355,000 for the nine months ended September 30, 2015 as compared to approximately $355,000 for the nine months ended September 30, 2014.The expense for each period consists primarily of amortization associated with our acquired patents.There were no additional purchases of patents during the nine months ended September 30, 2015 and 2014, respectively. Depreciation Depreciation expense totaled approximately $147,000 for the nine months ended September 30, 2015 as compared to approximately $179,000 for the nine months ended September 30, 2014.The decrease of approximately $32,000 is attributable to certain equipment being fully depreciated. Interest and Miscellaneous Income Interest and miscellaneous income totaled approximately $200 for the nine months ended September 30, 2015 as compared to approximately $5,200 for the nine months ended September 30, 2014.The decrease of approximately $5,000 is attributable to a decrease in interest income resulting from the deduction and offset in January 2014 of the outstanding notes receivable from Inter-Mountain (the “Investor Notes”) against the outstanding principle due on the convertible promissory note we issued to Inter-Mountain. Interest Expense Interest expense totaled approximately $128,000 for the nine months ended September 30, 2015 as compared to approximately $24,000 for the nine months ended September 30, 2014.Interest expense typically includes financing costs for our insurance policies, interest costs related to regulatory fees, and interest costs and amortization of debt discount and debt issuance costs.The increase of approximately $104,000 in interest expense is primarily attributable to the prior year expense including a credit of approximately $101,000 associated with the deduction and offset in January 2014 of the outstanding notes receivable against the outstanding principle due on the convertible promissory note with Inter-Mountain and the final payoff of the convertible promissory note with Inter-Mountain in March 2014. Foreign Currency Transaction (Loss) Foreign currency transaction loss totaled approximately $57,000 for the nine months ended September 30, 2015 as compared to a loss of $10,000 for the nine months ended September 30, 2014.The increase of approximately $47,000 is related to the fluctuations in the Euro exchange rate experienced during 2014 and 2015 and the pricing of Altrazeal® to our international distributors being denominated in Euros. Loss on Early Extinguishment of Convertible Note Loss on early extinguishment of convertible note was nil for the nine months ended September 30, 2015 as compared to $135,000 for the nine months ended September 30, 2014, with such loss in 2014 occurring as a result of our election to exercise our rights under the promissory note issued in 2012 to Inter-Mountain and to offset amounts we owed to Inter-Mountain against amounts it owed to us under the promissory notes by Inter-Mountain to us. - 15 - Table of Contents Comparison of the year ended December 31, 2014 and 2013 Total Revenues Revenues totaled approximately $864,000 for the year ended December 31, 2014, as compared to revenues of approximately $371,000 for the year ended December 31, 2013, and were comprised of, in approximate numbers, licensing fees of $59,000 from Altrazeal® and OraDisc™ licensing agreements, royalties of $63,000 from the sale of Altrazeal® by our international distributors, and product sales of approximately $742,000 for Altrazeal®. The year ended December 31, 2014 revenues represent an overall increase of approximately $493,000 versus the comparative year ended December 31, 2013 revenues.The increase in revenues is primarily attributable to, in approximate numbers, an increase of $450,000 in Altrazeal® product sales by our international distributors, an increase of $33,000 in royalties related to Altrazeal® from our international distributors, and an increase of $10,000 in Altrazeal® licensing. Costs and Expenses Cost of Goods Sold Cost of goods sold totaled approximately $512,000 for the year ended December 31, 2014 and was comprised of, in approximate numbers, $493,000 from the sale of our Altrazeal® products and $19,000 from the write-off of obsolete inventory. Cost of goods sold totaled approximately $222,000 for the year ended December 31, 2013 and was comprised of, in approximate numbers, $162,000 from the sale of our Altrazeal® products and $60,000 from the write-off of obsolete finished goods and raw materials. Research and Development Research and development expenses totaled approximately $771,000 for the year ended December 31, 2014, including $36,000 in share-based compensation, as compared to approximately $788,000 for the year ended December 31, 2013, which included $17,000 in share-based compensation. The decrease of approximately $17,000 in research and development expenses was primarily due to, in approximate numbers, a decrease of $77,000 in direct research costs primarily related to Altrazeal®, a decrease of $67,000 in regulatory costs, and a decrease of $12,000 in miscellaneous operating costs.These expense decreases were partially offset by an increase of $119,000 in scientific compensation related to share-based compensation and a higher head count, and an increase of $20,000 in clinical study costs related to Altrazeal®. The direct research and development expenses for the years ended December 31, 2014 and 2013 were, in approximate numbers, as follows: Year Ended December 31, Technology Wound care & Nanoflex® $ $ OraDisc™ Aphthasol® & other technologies Total $ $ Selling, General and Administrative Selling, general and administrative expenses totaled approximately $1,774,000 for the year ended December 31, 2014, including $113,000 in share-based compensation, as compared to approximately $1,288,000 for the year ended December 31, 2013, which included $65,000 in share-based compensation. The increase of approximately $486,000 in selling, general and administrative expenses was primarily due to, in approximate numbers, an increase of $328,000 in legal expenses related to a licensing agreement dispute and a warrant exercise dispute, an increase of $93,000 in sales and marketing expenses, an increase of $44,000 in director fees related to share-based compensation, an increase of $24,000 in legal fees related to our patents, an increase of $18,000 in investor relations consulting primarily related to share-based compensation, an increase of $14,000 in accounting fees primarily related to updating internal controls, an increase of $12,000 in compensation costs related to share-based compensation, an increase of $11,000 in insurance costs, and an increase of $9,000 in occupancy costs.These expense increases were partially offset by, in approximate numbers, a decrease of $50,000 in accruals related to estimated merger costs from 2008, a decrease of $10,000 in consulting related to product licensing, a decrease of $4,000 in consulting costs related to XBRL reporting, and a decrease of $3,000 in property tax expense. - 16 - Table of Contents Amortization of Intangible Assets Amortization expense of intangible assets totaled approximately $475,000 for the year ended December 31, 2014 as compared to approximately $475,000 for the year ended December 31, 2013.The expense for each period consists of amortization associated with our acquired patents.There were no purchases of patents during the years ended December 31, 2014 and 2013. Depreciation Depreciation expense totaled approximately $237,000 for the year ended December 31, 2014 as compared to approximately $245,000 for the year ended December 31, 2013.The decrease of approximately $8,000 is attributable to certain equipment being fully depreciated. Interest and Miscellaneous Income Interest and miscellaneous income totaled approximately $5,000 for the year ended December 31, 2014 as compared to approximately $70,000 for the year ended December 31, 2013.The decrease of approximately $65,000 in interest income is attributable to the offset in January 2014 of the outstanding notes receivable from Intermountain Capital Corp (“Inter-Mountain”). Interest Expense Interest expense totaled approximately $51,000 for the year ended December 31, 2014 as compared to approximately $507,000 for the year ended December 31, 2013.Interest expense is comprised of financing costs for our insurance policies, interest costs related to regulatory fees, and interest costs and amortization of debt discount and financing costs related to our convertible debt.The decrease of approximately $456,000 is primarily attributable to the deduction and offset in January 2014 of the outstanding notes receivable against the outstanding principle due on the convertible promissory note with Inter-Mountain and the final payoff of the convertible promissory note with Inter-Mountain in March 2014, the final payoff of the June 2011 convertible promissory note in June 2014, and the final payoff of the July 2011 convertible note in July 2014. Foreign Currency Transaction (Loss) Foreign currency transaction loss totaled approximately $54,000 for the year ended December 31, 2014 as compared to nil for the year ended December 31, 2013.The increase of approximately $54,000 is related to a decrease in the Euro exchange rate experienced during 2014 and the pricing of Altrazeal® to our international distributors being denominated in Euros. Loss on Early Extinguishment of Convertible Note Loss on early extinguishment of convertible note totaled approximately $135,000 for the year ended December 31, 2014 as compared to nil for the year ended December 31, 2013, with such loss in 2014 occurring as a result of our election to exercise our rights under the June 2012 Note and to offset amounts we owed to Inter-Mountain against amounts it owed to us under the Investor Notes. Proceeds from Litigation Settlement Proceeds from litigation settlement totaled approximately $1,200,000 for the year ended December 31, 2014 as compared to nil for the year ended December 31, 2013. - 17 - Table of Contents LIQUIDITY AND CAPITAL RESOURCES We have funded our operations primarily through the private sales of convertible notes and common stock.Product sales, royalty payments, contract research, licensing fees and milestone payments from our corporate alliances have provided, and are expected in the future to provide funding for operations. On September 6, 2015, we entered into a Securities Purchase Agreement with several institutional investors relating to an equity investment of $1,588,225 by the Investors for 4,179,539 shares of our common stock, at a per-share purchase price of $0.38 (the “October 2015 Offering”).To date, the October 2015 Offering has resulted in net proceeds to the Company of approximately $1,257,000, of which approximately $1,050,000 was received in October 2015 and $207,000 was received in November 2015. As of September 30, 2015, our net working capital (current assets less current liabilities) was approximately $(1,504,000).Based on our liquidity as of September 30, 2015 and the proceeds from the October 2015 Offering, we believe that our liquidity will not be sufficient to fund operations through the first quarter of 2016.In order to continue to advance our business plan and outstanding obligations, we need to raise additional capital. Consolidated Cash Flow Data Nine Months Ended September 30, Year Ended December 31, Net Cash Provided by (Used in) Operating activities $ ) $ ) $ ) $ ) Investing activities ) Financing activities Net increase (decrease) in cash and cash equivalents $ ) $ $ $ ) Comparison of the nine months ended September 30, 2015 and 2014 As of September 30, 2015 our cash and cash equivalents were approximately $2,000 which is a decrease of approximately $38,000 as compared to our cash and cash equivalents at September 30, 2014 of approximately $40,000.Our working capital (current assets less current liabilities) was approximately $(1,504,000) at September 30, 2015 as compared to our working capital at September 30, 2014 of approximately $(610,000). Operating Activities For the nine months ended September 30, 2015, net cash used in operating activities was approximately $1,040,000.The principal components of net cash used for the nine months ended September 30, 2015 were, in approximate numbers, our net loss of $2,334,000, an increase of $453,000 in accounts receivable related to increased international product sales, an increase of $286,000 in inventory related to the manufacture of Altrazeal®, and a decrease of $9,000 in deferred revenues.Our net loss for the nine months ended September 30, 2015 included substantial non-cash charges of approximately $787,000 in the form of share-based compensation, depreciation, amortization of patents, amortization of debt discount, amortization of debt issuance costs, and interest due on a promissory note settled with common stock.The aforementioned net cash used for the nine months ended September 30, 2015 was partially offset by, in approximate numbers, an increase of $992,000 in accounts payable due to timing of vendor payments, an increase of $227,000 in accrued liabilities due to compensation deferrals, and a decrease of $36,000 in prepaid expenses related to insurance, listing fees, and consulting. For the nine months ended September 30, 2014, net cash used in operating activities was approximately $1,569,000.The principal components of net cash used for the nine months ended September 30, 2014 were, in approximate numbers, our net loss of $2,257,000, a decrease of $274,000 in accounts payable due to timing of vendor payments, a decrease of $54,000 in accrued liabilities related to compensation and insurance, a decrease of $44,000 in deferred revenues due to amortization of revenues, a decrease of $13,000 in accrued interest, and an increase of $521,000 in accounts receivable.Our net loss for the nine months ended September 30, 2014 included substantial non-cash charges of approximately $722,000 in the form of share-based compensation, amortization of patents, depreciation, amortization of debt discount, amortization of deferred financings costs, interest due on convertible notes settled with common stock, common stock and warrants issued for services, and the loss on early extinguishment of a convertible note.The aforementioned net cash used for the nine months ended September 30, 2014 was partially offset by, in approximate numbers, a decrease of $778,000 in notes receivable due to our offset in January 2014 of all outstanding Investor Notes, a decrease of $76,000 in inventory, and a decrease of $18,000 in prepaid expenses. Investing Activities Net cash used in investing activities for the nine months ended September 30, 2015 was approximately $1,000 and relates to the purchase of computer equipment. Net cash used in investing activities for the nine months ended September 30, 2014 was approximately $29,000 and relates to the purchase of equipment for the manufacture of Altrazeal® and equipment for our computer systems. Financing Activities Net cash provided by financing activities for the nine months ended September 30, 2015 was approximately $493,000 and was composed of $482,000 from the debt transaction with Inter-Mountain in April 2015 and an adjustment of $11,000 of offering costs associated with our sale of preferred stock in 2011. Net cash provided by financing activities for the nine months ended September 30, 2014 was approximately $1,633,000 and was comprised of, in approximate numbers, the final funding of $500,000 from the sale of common stock and warrants pursuant to an offering with multiple funding dates beginning January 2013,the final funding $110,000 from the sale of common stock and warrants pursuant to an offering with multiple funding dates beginning in March 2013, the funding of $1,800,000 from the exercise of warrants to purchase 3,000,000 shares of common stock pursuant to exercise of the warrants associated with January 2013 transactions (after assignment to a third party), and the repayment of $777,000 of principle due on the convertible promissory note with Inter-Mountain attributable to the deduction and offset in January 2014 of the outstanding Investor Notes against the outstanding principle due on the convertible promissory note with Inter-Mountain. - 18 - Table of Contents Comparison of the year ended December 31, 2014 and 2013 As of December 31, 2014, our cash and cash equivalents were approximately $550,000 which is an increase of approximately $545,000 as compared to our cash and cash equivalents at December 31, 2013 of approximately $5,000.Our working capital (current assets less current liabilities) was approximately $(53,000) at December 31, 2014 as compared to our working capital at December 31, 2013 of approximately $(1,783,000). Operating Activities For the year ended December 31, 2014, net cash used in operating activities was approximately $1,057,000.The principal components of net cash used for the year ended December 31, 2014 were, in approximate numbers, our net loss of $1,939,000, a decrease of $198,000 in accounts payable due to timing of vendor payments, a decrease of $59,000 in deferred revenues due to amortization of revenues, a decrease of $43,000 in accrued liabilities related to compensation, a decrease of $13,000 in accrued interest, an increase of $617,000 in accounts receivable related to higher international product sales, and an increase of $14,000 in prepaid expense.Our net loss for the year ended December 31, 2014 included substantial non-cash charges of approximately $978,000 in the form of share-based compensation, amortization of patents, depreciation, amortization of debt discount, amortization of deferred financings costs, interest due on convertible notes settled with common stock, common stock and warrants issued for services, and the loss on early extinguishment of a convertible note.The aforementioned net cash used for the year ended December 31, 2014 was partially offset by, in approximate numbers, a decrease of $778,000 in notes receivable due to our offset in January 2014 of all outstanding Investor Notes issued by Inter-Mountain, and a decrease of $70,000 in inventory primarily related to finished goods. For the year ended December 31, 2013, net cash used in operating activities was approximately $1,734,000.The principal components of net cash used for the year ended December 31, 2013 were, in approximate numbers, our net loss of $3,081,000, a decrease in accounts payable of $606,000 due to timing of vendor payments, an increase in accounts receivable of $73,000, a decrease in accrued liabilities of $57,000, a decrease in accrued interest of $28,000 due to annual interest payments on our convertible notes, and the cancellation of a warrant issued for services of $49,000.Our net loss for the year ended December 31, 2013 included substantial non-cash charges of approximately $1,357,000 in the form of share-based compensation, amortization of patents, depreciation, amortization of debt discount, amortization of deferred financing costs, common stock issued for wages and services, and interest due on convertible notes settled with common stock.The aforementioned net cash used for the year ended December 31, 2013 was partially offset by, in approximate numbers, a decrease in notes receivable of $524,000 due to remittance of Investor Notes by Inter-Mountain, a decrease in inventory of $132,000 due to product sales and the write-off of obsolete inventory, a net increase in deferred revenues of $76,000 due primarily to the receipt of a licensing milestone, and a decrease in prepaid expenses of $71,000 due to amortization of expenses. Investing Activities Net cash used in investing activities for the year ended December 31, 2014 was approximately $31,000 and relates to the purchase of equipment for the manufacture of Altrazeal® and equipment for our computer systems. Net cash used in investing activities for the year ended December 31, 2013 was approximately $34,000 and is comprised of our purchase of manufacturing equipment for approximately $39,000 which was partially offset by the proceeds from the sale of equipment for approximately $5,000. Financing Activities Net cash provided by financing activities for the year ended December 31, 2014 was approximately $1,633,000 and was comprised of, in approximate numbers, the final funding of $500,000 from the sale of common stock and warrants pursuant to an offering that closed in January 2013,the final funding of $110,000 from the sale of common stock and warrants pursuant to an offering that closing in March 2013, the funding of $1,800,000 from the exercise of warrants to purchase 3,000,000 shares of common stock pursuant to the Implementation Agreement with Michael I. Sacks (“M. Sacks”) and The Punch Trust (“TPT”), and the repayment of $777,000 of principle due on the convertible promissory note with Inter-Mountain attributable to the deduction and offset in January 2014 of the outstanding Investor Notes against the outstanding principle due on the convertible promissory note with Inter-Mountain. Net cash provided by financing activities for the year ended December 31, 2013 was approximately $1,752,000 and was comprised of, in approximate numbers, net proceeds of $1,496,000 from the sale of common stock and warrants pursuant to the January 2013 Offering, net proceeds of $328,000 from the sale of common stock and warrants pursuant to the March 2013 Offering, $2,000 from the net proceeds of our redemption of Series A preferred stock, and $8,000 from a decrease in the actual offering costs associated with the sale of preferred stock that occurred in 2011.These increases due to financing activities were partially offset by the repayment of approximately $82,000 of principle due on the convertible note with Inter-Mountain. - 19 - Table of Contents Liquidity As of September 30, 2015, we had cash and cash equivalents of approximately $2,000. We expect to use our cash, cash equivalents, and investments on working capital, general corporate purposes, property and equipment, and the payment of contractual obligations.Our long-term liquidity will depend to a great extent on our ability to fully commercialize our Altrazeal® and OraDisc™ technologies; therefore we are continuing to look both domestically and internationally for opportunities that will enable us to expand our business.At this time, we cannot accurately predict the effect of certain developments on the rate of sales growth, if any, during 2015 and beyond, such as the speed and degree of market acceptance, the impact of competition, the effectiveness of the sales and marketing efforts of our licensees, and the outcome of our current efforts to develop, receive approval for, and successfully launch our near-term product candidates. As of September 30, 2015, our net working capital (current assets less current liabilities) was approximately $(1,504,000).Based on our liquidity as of September 30, 2015 and the proceeds from the October 2015 Offering, we believe that our liquidity will not be sufficient to fund operations through the first quarter of 2016.In order to continue to advance our business plan and outstanding obligations, we need to raise additional capital.We will need capital in the immediate-term to fund our current operations.In addition, in light of our stage of development and limited sales, we may need additional capital in the foreseeable future in order to expand our business and fund our operations.We expect to seek funding through public and/or private offerings of debt and equity securities.We may also seek capital from other sources, including contribution by others to joint ventures, or collaborative arrangements or licensing for the development, testing, manufacturing and marketing of products under development.We have no agreements with respect to our potential receipt of additional capital. Historically, we have been able to raise capital as needed to fund our operations at a base level, but we have generally not raised capital sufficient to fund unexpected occurrences, to cover projected expenses over the long term or to fund extensive research, marketing and development.We are currently in discussions with various parties about potential financings; however, no party has signed any binding commitment to provided capital.As a result, there is a risk that we will not be able to obtain capital as needed in the near term.In addition, we will need to continue to seek capital from the market over the long term. To the extent we raise capital, it generally will be on terms that are dilutive to shareholders and may require the issuance of warrants or similar incentives, the agreement to restrictive covenants and/or the pledge of our assets as securities for debt financings. Our future capital requirements and adequacy of available funds will depend on many factors including: § our ability to successfully commercialize our wound management products and the market acceptance of these products; § our ability to establish and maintain collaborative arrangements with corporate partners for the development and commercialization of certain product opportunities; § continued scientific progress in our development programs; § our ability to collect outstanding receivables; § the costs involved in filing, prosecuting and enforcing patent claims; § competing technological developments; § the trading volume and price of our capital stock; § the actions of parties whose consents, waivers or prompt responses are required for approval of a financing (such as parties with rights of first refusal or consent rights); § our general financial situation, including the amount of our indebtedness; and § the cost of manufacturing and production scale-up. Contractual Obligations The following table summarizes our outstanding contractual cash obligations as of September 30, 2015, which is composed of the April 2015 Note, a lease agreement for office and laboratory space in Addison, Texas, and a lease agreement for office equipment.These obligations and commitments assume non-termination of agreements and represent expected payments based on current operating forecasts, which are subject to change: Payments Due By Period Contractual Obligations Total Less Than 1 Year 1-2 Years 3-5 Years After 5 Years April 2015 Note $ Operating leases $ Total contractual cash obligations $ The following table summarizes our outstanding contractual cash obligations as of December 31, 2014, which consists of a lease agreement for office and laboratory space in Addison, Texas and a lease agreement for office equipment.These obligations and commitments assume non-termination of agreements and represent expected payments based on current operating forecasts, which are subject to change: Payments Due By Period Contractual Obligations Total Less Than 1 Year 1-2 Years 3-5 Years After 5 Years Operating leases $ Total contractual cash obligations $ - 20 - Table of Contents Capital Expenditures For the nine months ended September 30, 2015 and 2014, our expenditures for property, equipment, and leasehold improvements were, in approximate numbers, $1,000 and $29,000, respectively.The expenditures in 2015 relate to the purchase of computer equipment and the expenditures in 2014 relate primarily to the purchase of equipment for the manufacture of Altrazeal®.At this time, we believe that our capital expenditures for the remainder of 2015 will be approximately $9,000 and consist of equipment related to the manufacture of our products. For the years ended December 31, 2014 and 2013, our expenditures for property, equipment, and leasehold improvements were, in approximate numbers, $31,000 and $39,000, respectively.Such expenditures in 2014 relate primarily to the purchase of equipment for the manufacture of Altrazeal® and computer equipment for our administrative office. Off-Balance Sheet Arrangements As of September 30, 2015 and December 31, 2014, we did not have any off balance sheet arrangements. Impact of Inflation We have experienced only moderate price increases over the last three fiscal years under our agreements with third-party manufacturers as a result of raw material and labor price increases.However, there can be no assurance that possible future inflation would not impact our operations. Climate Change We do not believe there is anything unique to our business which would result in climate change regulations having a disproportional affect on us as compared to U.S. industry overall. Critical Accounting Policies and Estimates Management’s Discussion and Analysis of Financial Condition and Results of Operations set forth herein are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for financial information. The preparation of our financial statements requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, we evaluate these estimates and judgments. We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We set forth below those material accounting policies that we believe are the most critical to an investor’s understanding of our financial results and condition and which require complex management judgment. Revenue Recognition We recognize revenue in accordance with generally accepted accounting principles as outlined in the ASC Topic 605, Revenue Recognition (“ASC Topic 605”), which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) the price is fixed or determinable; (iii) collectability is reasonably assured; and (iv) product delivery has occurred or services have been rendered.We recognize revenue as products are shipped based on FOB shipping point terms when title passes to customers.We negotiate credit terms on a customer-by-customer basis and products are shipped at an agreed upon price.All product returns must be pre-approved. - 21 - Table of Contents We also generate revenue from license agreements and research collaborations and recognize this revenue when earned. In accordance with ASC Topic 605-25, Revenue Recognition - Multiple Element Arrangements, for deliverables which contain multiple deliverables, we separate the deliverables into separate accounting units if they meet the following criteria: i) the delivered items have a stand-alone value to the customer; ii) the fair value of any undelivered items can be reliably determined; and iii) if the arrangement includes a general right of return, delivery of the undelivered items is probable and substantially controlled by the seller. Deliverables that do not meet these criteria are combined with one or more other deliverables into one accounting unit.Revenue from each accounting unit is recognized based on the applicable accounting literature, primarily ASC Topic 605. We analyze the rate of historical returns when evaluating the adequacy of the allowance for sales returns.At December 31, 2014 and 2013, this reserve was nil as we have not experienced historically any product returns.If the historical data we use to calculate these estimates does not properly reflect future returns, revenue could be overstated. Allowance for Doubtful Accounts We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. This allowance is regularly evaluated by us for adequacy by taking into consideration factors such as past experience, credit quality of the customer base, age of the receivable balances, both individually and in the aggregate, and current economic conditions that may affect a customer’s ability to pay.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required.Actual write-off of receivables may differ from estimates due to changes in customer and economic circumstances. Inventory We state our inventory at the lower of cost (first-in, first-out method) or market.The estimated value of excess, obsolete and slow-moving inventory as well as inventory with a carrying value in excess of its net realizable value is established by us on a quarterly basis through review of inventory on hand and assessment of future demand, anticipated release of new products into the market, historical experience and product expiration.Our stated value of inventory could be materially different if demand for our products decreased because of competitive conditions or market acceptance, or if products become obsolete because of advancements in the industry. Accrued Expenses As part of the process of preparing financial statements, we are required to estimate accrued expenses.This process involves identifying services which have been performed on our behalf and estimating the level of service performed and the associated cost incurred for such service as of each balance sheet date in our financial statements. In accruing service fees, we estimate the time period over which services will be provided and the level of effort in each period.If the actual timing of the provision of services or the level of effort varies from the estimate, we will adjust the accrual accordingly.The majority of our service providers invoice us monthly in arrears for services performed.In the event that we do not identify costs that have begun to be incurred or we underestimate or overestimate the level of services performed or the costs of such services, our actual expenses could differ from such estimates.The date, on which some services commence, the level of services performed on or before a given date and the cost of such services are often subjective determinations. We make judgments based upon facts and circumstances known to us in accordance with GAAP. Share based Compensation – Employee Share based Awards We primarily grant qualified stock options for a fixed number of shares to employees with an exercise price equal to the market value of the shares at the date of grant.Under the fair value recognition provisions of ASC Topic 718, Stock Compensation (“ASC Topic 718”), and ASC Topic 505, Equity (“ASC Topic 505”), share based compensation cost is based on the value of the portion of share based awards that is ultimately expected to vest during the period. We selected the Black-Scholes option pricing model as the most appropriate method for determining the estimated fair value for share based awards.The Black-Scholes model requires the use of assumptions which determine the fair value of the share based awards.Determining the fair value of share based awards at the grant date requires judgment, including estimating the expected term of stock options, the expected volatility of our stock, and expected dividends. In accordance with ASC Topic 718 and ASC Topic 505, we are required to estimate forfeitures at the grant date and recognize compensation costs for only those awards that are expected to vest.Judgment is required in estimating the amount of share based awards that are expected to be forfeited. If factors change and we employ different assumptions in the application of ASC Topic 718 and ASC Topic 505 in future periods, the compensation expense that we record may differ significantly from what we have recorded in the current period.Therefore, we believe it is important for investors to be aware of the high degree of subjectivity involved when using option pricing models to estimate share-based compensation under ASC Topic 718 and ASC Topic 505.There is risk that our estimates of the fair values of our share-based compensation awards on the grant dates may differ from the actual values realized upon the exercise, expiration, early termination or forfeiture of those share-based payments in the future.Certain share-based payments, such as employee stock options, may expire worthless or otherwise result in zero intrinsic value as compared to the fair values originally estimated on the grant date and reported in our financial statements.Alternatively, value may be realized from these instruments that is significantly in excess of the fair values originally estimated on the grant date and reported in our financial statements.Although the fair value of employee share-based awards is determined in accordance with ASC Topic 718 and ASC Topic 505 using an option pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction. Share based Compensation – Non-Employee Share based Awards We occasionally grant stock option awards to our consultants and directors.Such grants are accounted for pursuant to ASC Topic 505 and, accordingly, we recognize compensation expense equal to the fair value of such awards and amortize such expense over the performance period.We estimate the fair value of each award using the Black-Scholes model.The unvested equity instruments are revalued on each subsequent reporting date until performance is complete, with an adjustment recognized for any changes in their fair value.We amortize expense related to non-employee stock options in accordance with ASC Topic 718. - 22 - Table of Contents Income Taxes The carrying value of our net deferred tax assets assumes that we will be able to generate sufficient taxable income in the United States based on estimates and assumptions. We record a valuation allowance to reduce the carrying value of our net deferred tax asset to the amount that is more likely than not to be realized.In the event we were to determine that we would be able to realize our deferred tax assets in the future, an adjustment to the deferred tax asset would increase net income in the period such determination is made.On a quarterly basis, we evaluate the realizability of our deferred tax assets and assess the requirement for a valuation allowance. Asset Valuations and Review for Potential Impairment We review our fixed assets and intangible assets at least annually or whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.This review requires that we make assumptions regarding the value of these assets and the changes in circumstances that would affect the carrying value of these assets.If such analysis indicates that a possible impairment may exist, we are then required to estimate the fair value of the asset and, as deemed appropriate, expense all or a portion of the asset.The determination of fair value includes numerous uncertainties, such as the impact of competition on future value.We believe that we have made reasonable estimates and judgments in determining whether our long-term assets have been impaired; however, if there is a material change in the assumptions used in our determination of fair value or if there is a material change in economic conditions or circumstances influencing fair value, we could be required to recognize certain impairment charges in the future. Quantitative and Qualitative Disclosures About Market Risk Concentrations of Credit Risk Concentration of credit risk with respect to financial instruments, consisting primarily of cash and cash equivalents, potentially expose us to concentrations of credit risk due to the use of a limited number of banking institutions and due to maintaining cash balances in banks, which, at times, may exceed the limits of amounts insured by the Federal Deposit Insurance Corporation.During 2015, 2014, and 2013, we utilized Bank of America, N.A. as our banking institutions.At September 30, 2015, December 31, 2014, and December 31, 2013 our cash and cash equivalents totaled approximately $2,000, $550,000, and $5,000, respectively.We also invest cash in excess of immediate requirements in money market accounts, certificates of deposit, corporate commercial paper with high quality ratings, and U.S. government securities.These investments are not held for trading or other speculative purposes.We are exposed to credit risk in the event of default by these institutions. Concentration of credit risk with respect to trade accounts receivable are customers with balances that exceed 5% of total consolidated trade accounts receivable at September 30, 2015, December 31, 2014 and December 31, 2013.As of September 30, 2015, three customers, each being one of our international distributors, exceeded the 5% threshold, with 83%, 12%, and 5%, respectively.As of December 31, 2014, three customers, each being one of our international distributors, exceeded the 5% threshold, with 71%, 19%, and 9%, respectively.As of December 31, 2013, two customers, each being one of our international distributors, exceeded the 5% threshold, with 86% and 11%, respectively.To reduce risk, we routinely assess the financial strength of our most significant customers and monitor the amounts owed to us, taking appropriate action when necessary.As a result, we believe that accounts receivable credit risk exposure is limited.We maintain an allowance for doubtful accounts, but historically have not experienced any significant losses related to an individual customer or group of customers. Concentrations of Foreign Currency Risk Currently, a portion of our revenues and all of our expenses are denominated in U.S. dollars. We are experiencing an increase in revenues in international territories denominated in a foreign currency.Certain of our licensing and distribution agreements in international territories are denominated in Euros.Currently, we do not employ forward contracts or other financial instruments to mitigate foreign currency risk.As our international operations continue to grow, we may engage in hedging activities to hedge our exposure to foreign currency risk. Financial Statements and Supplementary Data The required financial statements and the notes thereto appear at the end of this prospectus beginning on page F-1. Changes in and Disagreements with Accountants and Financial Disclosure None. - 23 - Table of Contents DESCRIPTION OF BUSINESS Business ULURU Inc. (together with our subsidiaries, “We”, “ULURU” or the “Company”) is a Nevada corporation. We are a specialty pharmaceutical company committed to developing and commercializing a range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Our strategy is twofold: § Establish a market leadership position in wound management by developing and commercializing a customer focused portfolio of innovative wound care products based on our Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral mucoadhesive film technology (OraDiscTM) for systemic drug delivery and for delivery of actives to the oral cavity. Utilizing our technologies, three of our products have been approved for marketing in various global markets.In addition, numerous additional products are under development utilizing our patented Nanoflex® and OraDiscTM technologies. § Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach their treatment of wounds.Launched in September 2008, the product is indicated for both exuding acute wounds such as partial thickness burns, donor sites, non-healing surgical wounds, and trauma and for chronic wounds such as venous leg ulcers, diabetic foot ulcers, and pressure ulcers; § Aphthasol® is a drug approved by the FDA for the treatment of canker sores; and § OraDisc™ A was developed as an improved drug delivery system for the treatment of canker sores. Recently, we have developed a series of operational plans to enhance and streamline the business: § We have embarked on a plan to consolidate operations of disparate affiliates to remove inefficiency and align interests; § We completed the acquisition of the European, Middle East and Australian marketing and distribution rights for Altrazeal® from Altrazeal Trading GmbH and IPMD GmbH; § We have determined that creating a product roadmap with line extensions is necessary to respond to market interest in Altrazeal®; § We are working with our licensee to formulate new OraDisc™ applications; § We have implemented a plan to restructure our operations to improve efficiency and reduce cost, including production, distribution, and administration costs; § We are undertaking efforts to stimulate sales and enhance marketing; and § We have developed a new plan to streamline regulatory activity to expedite new market entry. - 24 - Table of Contents Core Technology Platforms Nanoflex® Technology The Nanoflex® technology platform provides the ability to formulate a variety of unique materials through the aggregation of hydrogel-like particles. This concept takes advantage of the inherent biocompatibility of hydrogels. Unlike bulk hydrogels, these aggregates are shape retentive, can be extruded or molded, and offer properties suitable for use in a variety of in-vivo medical devices, and in novel drug delivery systems. The polymers used in our Nanoflex® technology have been extensively researched and commercialized into several major medical products including contact lenses and other FDA-approved implants.They are generally accepted as safe, non-toxic and biocompatible. Our Nanoflex® technology system has at its core a system of hydrogel-like nanoparticles composed of a polymer used in manufacturing contact lenses and other FDA-approved implants.When applied to a wound the polymer particles aggregate immediately and irreversibly upon contact with physiological fluid, such as wound exudate or blood, forming a flexible, nano-porous, non-resorbable film material. Utilizing our proprietary Nanoflex® technology, we have developed two separate development platforms: § Nanoflex® Powder § Nanoflex® Injectable Liquid Materials from either platform are composed of polymer particles which are stabilized to prevent aggregation prior to application to a physiological environment.We can control the physic-chemical characteristics to affect the rate of aggregation, the final material properties such as fluid content and strength of the resulting aggregate, and if desired, the drug delivery profile for actives trapped in the aggregate. Nanoflex® Powder Our Nanoflex® Powder is a novel wound treatment technology used to promote the healing of exuding wounds.The scientifically engineered material is unique among all other dressings currently available in terms of properties and performance, and can be used in chronic, acute, surgical and traumatic wounds.It is formulated as a two-polymer blend in a specific ratio.In the presence of wound exudate, the particles hydrate and irreversibly aggregate to conform to the contours of the wound bed, transforming into a moist, flexible, moisture-permeable film.This film not only provides an optimal moist wound environment which supports cellular function and tissue repair, but it is also of appropriate pore size to prevent intrusion by exogenous bacteria.After application to the wound bed, Nanoflex® Powder exhibits mechanical properties which are similar to soft tissue.The stable, non-resorbable film flakes off at the edges as the wound heals, like a scab. It can remain in place for up to 14 days if exudate is present and can be painlessly removed without additional trauma, leaving no residue in the wound bed.Nanoflex® Powder can also serve as a drug delivery matrix for antiseptics, and there is significant potential for its use as a delivery platform for anti-inflammatory drugs such as corticosteroids, pro-angiogenic agents, and other actives such as growth factors to accelerate wound healing. Nanoflex® Injectable Liquid A suspension of hydrogel nanoparticles containing a small percentage of hyaluronic acid, when injected into tissue, immediately and irreversibly aggregates. With time, the hyaluronic acid portion of the aggregate is resorbed, leaving behind a porous, Nanoflex® scaffold which provides the basis for cellular infiltration and acts as the anchor for collagen attachment. This injectable system has been studied extensively for safety and for applications as a dermal filler to provide a family of soft tissue filler materials with different degrees of permanency. Hyaluronic acid is a nonspecies-specific hydrophilic coiled polysaccharide that is present in all connective tissue.In dermal and sub-dermal tissue, hyaluronic acid binds with water and provides volume and elasticity.As a dermal filler, hyaluronic acid provides superb biocompatibility, but applications of this material can be limiting because the material is resorbed in a four to twelve month period requiring repeat injections.Our potential dermal filler and sub-dermal filler can be composed of between 1% and 95% hyaluronic acid.Materials for facial sculpting containing a lower amount of hyaluronic acid result in a higher degree of permanence. Mucoadhesive OraDiscTM Technology Treatment of oral conditions generally relies upon the use of medications formulated as gels and pastes, which are applied to lesions in the mouth. The duration of effectiveness of these medications is typically short because the applied dose is worn away through the mechanical actions of speaking, eating, and tongue movement, and is washed away by saliva flow. To address these problems, we developed a novel erodible mucoadhesive film product. This technology, known as OraDisc™, comprises a multi-layered film having an adhesive layer, a pre-formed film layer, and a coated backing layer. Depending upon the intended application, a pharmaceutically active compound can be formulated within any of these layers, providing a wide range of potential applications. The disc stays in place eroding over a period of time, so that subsequent removal is unnecessary. The drug delivery rate is pre-determined by the rate of erosion of the disc, which is in turn controlled by the composition of the backing layer. Our adhesive film technology has multiple applications, including the localized delivery of drug to a mucosal site, use as a transmucosal delivery device for delivering drugs into the systemic circulation, and incorporating the drug in the outer layer for delivery into the oral cavity. The adhesive film will adhere to any wet mucosal surface.Additionally, the adhesive film has been formulated to adhere to the surface of teeth and gums for the delivery of dental health and cosmetic dental actives. Initial drug delivery studies using our adhesive film technology indicate the potential to achieve significantly higher drug exposure and higher blood level concentrations. OraDisc™ was initially developed as a drug delivery system to treat canker sores with the same active ingredient (amlexanox) that is used in our Aphthasol® paste.We have continued to develop the OraDisc™ technology and we have generated or are exploring additional prototype drug delivery products, including those for pain palliation in the oral cavity, breath freshener, and other dental applications.Work has commenced on the development of a range of prescription products, including products to treat migraine, erectile dysfunction, neurological conditions, and asthma. - 25 - Table of Contents Marketed Products We have used our drug delivery technology platforms to develop the following products and product candidates: Altrazeal® Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach the treatment of wounds.Launched in June 2008, the product is indicated for exuding wounds such as partial thickness burns, donor sites, abrasions, non-healing surgical wounds, trauma and chronic wounds including diabetic foot ulcers, venous leg ulcers, and pressure ulcers. The powder fills and seals the wound to provide an optimal moist wound healing environment. The wound exudate is controlled through the high moisture vapor transpiration rate (MVTR) of the material.Intimate contact at the wound bed supports cellular function and tissue repair. Other characteristics of Altrazeal® that promote healing are oxygen permeability and bacteria impermeability.Patient comfort is enhanced with the easy application and removal of our wound dressing, where no granulating tissue is harmed during the removal procedure.In a randomized clinical study Altrazeal® demonstrated a statistically significant improvement in patient pain and comfort compared to Aquacel® AG, a market leading product, in the treatment of skin graft donor sites.Also, in numerous clinical settings, including venous leg ulcers, arterial ulcers and second degree burns, significant pain reduction has been reported by patients, enabling increased compliance to therapy and improved clinical outcomes.The dressing is flexible and adherent and is designed to allow greater range of motion. In addition, the ability of Altrazeal® to manage wound exudates extends the wear time between dressing changes, which offers a significant pharmaco-economic benefit.This feature is considered an extremely important marketing advantage in countries where there are socialized medical programs. The regulatory status of Altrazeal® is a 510(k) exempt product. The FDA was notified and the product was registered in June 2008. Since the roll-out of Altrazeal® in June 2008, there have been many outstanding clinical results.Positive clinical experiences have been documented through the completion of one randomized clinical trial, the publishing of more than 40 poster presentations, two peer reviewed articles being published in an international indexed journal, and multiple publications in the international literature.The extensive clinical data supporting the benefits of Altrazeal® has been further enhanced by the clinical experience in Europe and Australia.To further improve the cost effectiveness of Altrazeal®, we now offer a 0.75 gram blister pack along with our original 2 gram and 5 gram pouches.We believe the 0.75 gram blister pack contains a quantity of product more appropriate for treating smaller chronic wounds. The focus of our commercial activities is introducing Altrazeal® globally through our network of distribution partners. Due to the efforts of our former licensee Altrazeal Trading GmbH (“Altrazeal Trading”) and our licensee Altrazeal AG, Altrazeal® is now available in approximately thirty international territories, including the European Union, Switzerland, Serbia, Macedonia, Montenegro, Bosnia, Albania, Australia, Singapore, South Africa, Afghanistan, Saudia Arabia, and Kuwait.The clinical and economic benefits that can be derived using Altrazeal® are important marketing features in socialized medical programs throughout Europe and many global markets.We believe that short-term revenue growth will be maximized by focusing on international markets.Consequently, our limited resources are being allocated to international expansion rather than growth in the United States. Currently, we do not have sufficient human or financial resources to effectively compete in the U.S. market.Utilizing predominately independent sales representatives over which we have no control has proven ineffective. Accordingly, our plan is to first attempt to develop a strong presence internationally. By adopting this strategy we believe we will improve our ability to engage a significant marketing partner with the necessary experience and financial resources to effectively compete in the U.S market. We continue to have successes with a limited number of healthcare institutions in the U.S., which indicates the potential in the U.S. market. In June 2010, we entered into a licensing and supply agreement with Jiangxi Aiqilin Pharmaceuticals Group Company, a corporation in China (“Aiqilin”), for the development and commercialization of Altrazeal® in China, including Hong Kong, Macau, and Taiwan.Under the terms of the agreement, we received an upfront licensing payment, will receive a royalty based on product sales and milestone payments based on certain regulatory approvals and on the achievement of certain cumulative product sales performance.Aiqilin has also been granted certain manufacturing rights.The agreement covers Altrazeal®, Altrazeal® Silver, and Altrazeal® Collagen.Currently, we believe that Aiqilin has discontinued their efforts in the development and commercialization of Altrazeal® in China and the Company intends to evaluate the prospect of appointing a new marketing partner for these territories. In July 2010, we received notification that Altrazeal® Transforming Powder Dressing had been granted CE Mark Certification.The issuance of a CE Mark for Altrazeal® represents a significant milestone for the commercial expansion as this enables us to market in all European Union member states and other countries that recognize the CE Mark.Additionally, registration has been received in Saudi Arabia, Singapore, Australia, and numerous other international markets.Registration is ongoing in other important markets including India and Russia. In September 2010, we entered into a worldwide distribution agreement appointing Novartis Animal Health, Inc. as the exclusive distributor of a veterinary version of Altrazeal® for marketing to the animal health sector.Under the terms of the agreement, we will supply Novartis Animal Health, Inc. with finished product for marketing in the global markets.The agreement further states that other wound care products developed by us may also be covered by the agreement upon the mutual agreement of the parties.In November 2012, we completed the initial shipment of the veterinary version of Altrazeal® to Novartis Animal Health, Inc.Currently, we believe that Novartis has discontinued their efforts in the distribution and marketing of the veterinary version of Altrazeal® in the global markets and the Company intends to evaluate the prospect of appointing a new marketing partner for these territories. In January 2012, we executed a License and Supply Agreement with Melmed Holding AG (the “Melmed Agreement”) for the marketing of Altrazeal® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.Such marketing rights were assigned to Altrazeal Trading and Altrazeal AG.Under the terms of the Melmed Agreement, we received a licensing fee in 2012 and had the right to receive certain royalties on product sales within the territories, and will supply Altrazeal® at an agreed sales price.In addition, Melmed was required to meet certain minimum sales obligations in the years 2014, 2015 and 2016.Contemporaneous with the execution of the Melmed Agreement, we also executed a shareholders’ agreement for the establishment of Altrazeal Trading Ltd., a single purpose entity to be used for the exclusive marketing of Altrazeal® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.We received a non-dilutable 25% ownership interest in Altrazeal Trading Ltd.In February 2014, we executed an amendment to the Melmed Agreement for the purpose of expanding the territories to include Albania, Bosnia, Croatia, Kosovo, Macedonia, Montenegro, and Serbia.As a result of the Altrazeal Termination Agreement, the Melmed Agreement was terminated, and we assumed all sub-distribution relationship in the territories identified above. In September 2013, we executed an Exclusive License and Supply Agreement with Altrazeal AG (the “AG Agreement”) to market Altrazeal® in several territories, to include Africa (markets not already licensed), Latin America, Georgia, Turkmenistan, Ukraine, and the Commonwealth of Independent States.Under the terms of the AG Agreement, we received an up-front licensing payment, will receive certain royalties on product sales within the territories, and will supply Altrazeal® at an agreed upon price.We also received a non-dilutable 25% ownership interest in Altrazeal AG.In October 2013 and February 2014, we executed amendments to the AG Agreement for the purpose of expanding the territories to include Asia and the Pacific (excluding China, Hong Kong, Macau, Taiwan, South Korea, Japan, Australia, and New Zealand), Jordan, and Syria. - 26 - Table of Contents Aphthasol®(Amlexanox 5% Paste) Aphthasol® is a drug approved by the FDA for the treatment of canker sores.Extensive clinical studies have shown that Aphthasol® accelerates the healing of canker sores which results in a statistically significant reduction in the level of pain a patient experiences over the duration of the ulcer episode.Additionally, a Phase IV clinical study conducted in Northern Ireland was completed in November 2000 and results confirmed that Aphthasol® was effective in preventing the formation of an ulcer when used at the first sign or symptom of the disease. International activities related to amlexanox are now being devoted to OraDisc™ A as we considered it to be a superior formulation and delivery system as compared to the Aphthasol® product. OraDisc™ A Treatment of oral conditions generally relies upon the use of medications formulated as gels and pastes that are applied to lesions in the mouth. The duration of effectiveness of these medications is typically short because the applied dose is worn away through the mechanical actions of speaking, eating, and tongue movement, and is washed away by saliva flow. To address these problems, we have developed a novel, cost-effective, adhesive film product that is bioerodible. This technology, known as OraDisc™, comprises a multi-layered film having an adhesive layer, an optional pre-formed film layer, and a coated backing layer. OraDisc™ A was developed as a drug delivery system to treat canker sores using the same active ingredient (amlexanox) that is used in Aphthasol® paste. We anticipate that higher amlexanox concentrations will be achieved at the disease site, increasing the effectiveness of the product.OraDisc™ A was approved by the FDA in September 2004. This successful development was an important technology milestone which supports the development of an OraDisc™ range of products. To achieve OraDisc™ A approval, in addition to performing the necessary clinical studies to prove efficacy, an irritation study, a 28-day safety study and drug distribution studies were conducted which support the development of additional products.Patients in a 700 patient clinical study and a 28-day safety study completed a survey which produced very positive results with regard to perceived effectiveness, ease of application, the ability of the disc to remain in place, and purchase intent. These data give strong support to our overall development program. The survey data confirms market research studies which indicate a strong patient acceptance of this delivery device. In June 2008, we executed a Licensing and Supply Agreement with KunWha Pharmaceutical Co., Ltd, (“KunWha”) for OraDisc™ A and Aphthasol® in South Korea.KunWha paid us an upfront licensing fee and further milestone payments are to be made on regulatory approval and achievement of certain commercial milestones.Currently, we believe that KunWha has discontinued their efforts in the development and commercialization of OraDisc™ A and Aphthasol® in South Korea and the Company intends to evaluate the prospect of appointing a new marketing partner for these territories. In November 2008, we executed an expanded European Agreement with Meda, Sweden for OraDisc™ A and Aphthasol® (5% amlexanox) paste for distribution into most major European markets. Meda paid us an upfront licensing fee and additional milestone payments will be made upon regulatory approval and achievements of commercial milestones.Prior to commercialization by Meda, regulatory approval is required throughout the territory. OraDiscTM B A second mucoadhesive disc product has also been successfully developed for the treatment and management of oral pain. This product contains 15 milligrams of benzocaine which is the maximum allowable strength that falls under the classification of an OTC monograph product in the United States. This classification allows for an easier regulatory pathway to market. The product has been optimized and is ready for commercial scale-up. In October 2012, we executed a License and Supply Agreement (the “Ora-D Agreement”) with ORADISC GmbH (“Ora-D”) to market worldwide all applications of our OraDisc™ erodible film technology for dental applications including but not limited to benzocaine (OraDisc™ B). OraDiscTM – Other Applications In October 2012, we executed a License and Supply Agreement with Ora-D to market worldwide all applications of our OraDisc™ erodible film technology for dental applications including benzocaine (OraDisc™ B), re-mineralization dental strips, fluoride dental strips, long-acting breath freshener, and amlexanox (OraDisc™ A).The marketing rights for OraDisc™ A granted to Ora-D exclude territories held by Meda, EpiTan Pharmaceuticals, KunWha Pharmaceutical, Laboratories del Dr. Esteve SA, Orient Europharma, Co., Ltd., and Pharmascience Inc.We also granted to Ora-D a twenty-four month option to utilize the OraDisc™ erodible film technology for drug delivery for migraine, nausea and vomiting, cough and cold, and pain.Under the terms of the Ora-D Agreement, we received a licensing fee in 2012, will receive certain royalties on product sales within the territories, and will supply OraDisc™ products.Contemporaneous with the execution of the Ora-D Agreement, we also executed a shareholders’ agreement for the establishment of ORADISC GmbH, a single purpose entity to be used for the exclusive development and marketing of OraDisc™ erodible film technology products.We received a non-dilutable 25% ownership interest in ORADISC GmbH.The initial twenty-four month option period to utilize the OraDisc™ erodible film technology by Ora-D was extended until December 31, 2015.In addition this option expanded the applications for use to include anti-psychotics, neurologic products, and actives for the treatment of erectile dysfunction.On December 30, 2015, we received notice from Ora-D of their exercise of the option.Recently, pre-clinical development has commenced with four actives. - 27 - Table of Contents For our commercialized products, we currently rely upon the following relationships in the following marketing territories for sales, manufacturing and/or regulatory approval efforts: Altrazeal® ULURU and various sub-distribution agreements acquired from Altrazeal Trading GmbH § European Union, Australia, New Zealand, Middle East (excluding Jordan and Syria), North Africa, Albania, Bosnia, Croatia, Kosovo, Macedonia, Montenegro, and Serbia Altrazeal AG § Africa (markets not already licensed), Latin America, Georgia, Ukraine, Turkmenistan, the Commonwealth of Independent States, Jordan, Syria, Afghanistan, Russia, Asia and the Pacific (excluding China, Hong Kong, Macau, Taiwan, South Korea, Japan, Australia, and New Zealand) Jiangxi Aiqilin Pharmaceuticals Group § China, Hong Kong, Macau, and Taiwan Nanoflex® technology - Veterinary Novartis Animal Health § Worldwide Amlexanox 5% paste and OraDisc™ A ORADISC GmbH § Worldwide (excluding territories held by Meda AB, KunWha Pharmaceutical, Laboratories del Dr. Esteve SA, Orient Europharma, Co., Ltd., and Pharmascience Inc.) Meda AB § United Kingdom, Ireland, Belgium, France, Germany, Italy, Luxembourg, Netherlands, Switzerland, Austria, Bulgaria, Cyprus, Czech Republic, Hungary, Malta, Poland, Romania, Slovenia, Slovakia, Turkey, Denmark, Sweden, Norway, Finland, Estonia, Lithuania, Latvia, Russia, and nine other CIS markets KunWha Pharmaceutical § South Korea Laboratories del Dr. Esteve SA § Spain, Portugal, Greece, and Andorra Orient Europharma, Co., Ltd. § Taiwan and Hong-Kong Pharmascience Inc. § Canada OraDisc™ B ORADISC GmbH § Worldwide - 28 - Table of Contents Patents We believe that the value of technology both to us and to our potential corporate partners is established and enhanced by our broad intellectual property positions. Consequently, we have already been issued and seek to obtain additional U.S. and foreign patents for products under development and for new discoveries. Patent applications are filed for our inventions and prospective products with the U.S. Patent and Trademark Office and, when appropriate, with authorities in countries that are part of the Paris Convention’s Patent Cooperation Treaty (“PCT”) (most major countries in Western Europe and the Far East) and with other authorities in major markets not covered by the PCT. With regards to our Nanoflex® technology, three patents have issued in the U.S. and multiple patents have been issued in international countries.There are also four PCT patent applications that have been filed and nine patent applications filed in nine international countries. The granted patents and patent applications have a variety of potential applications, such as wound management, burn care, dermal fillers, artificial discs and tissue scaffold. We have one U.S. patent and have filed one PCT patent application for our OraDisc™ technology. This oral delivery vehicle potentially overcomes the difficulties encountered in using conventional paste and gel formulations for conditions in the mouth. Utilizing this technology, we anticipate that higher drug concentrations will be achieved at the disease site, increasing the effectiveness of the product.Our patent applications cover the delivery of drugs through or into any mucosal surface. The patent and patent applications cover our ability to control the erosion time of the adhesive film and the subsequent drug release by adjusting the ratio of hydrophobic to hydrophilic polymers in the outer layer of the composite film. The United States patents for our technologies and products expire in the years indicated below: Nanoflex® technology Year of Expiration § Hydrogel – Shape retentive hydrogel particle aggregate § Altrazeal® Injectable § Altrazeal® wound dressing and biomaterials OraDisc™ technology § Mucoadhesive erodible drug delivery device Manufacturing and Supply We currently rely on a limited number of contract manufacturers, monitored by our internal management, to manufacture, package, and finish our products and do not currently have relationships with alternate suppliers. We are currently in the process of re-evaluating all of our contract manufacturers for efficiency, regulatory compliance, and cost-effectiveness.We believe that there are other contract manufacturers that can satisfy our production requirements, but should it be necessary to change suppliers this could result in a delay while they are qualified and validated. Significant Customers A significant portion of our revenues are derived from a few major customers.Customers with greater than 10% of total revenues, along with their relative percentage of total revenues, for the year ended December 31 are represented on the following table: Customers Product Customer A Altrazeal® 69
